                   Exhibit 2




Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 1 of 69
EFERENCE NO.                       DESCRIPTION                            INVOICE DATE   INVOICE AMOUNT    DISCOUNT TAKEN             AMOUNT PAID
9808668313                                                                    6/8/18            2,284.42                                         2,284A2
9808668312                                                                    6/8/18              667.12                                               667.12




  CHECK DATE                CHECK NO.                                        PAYEE                         DISCOUNTS TAKEN          CHECK AMOUNT
011!.0/ I _O              OIJ I                  """'-vii VVIICIC.;,.;,                                                                           'l''-,""''t.lJ.~



 LAP98     COMPATIBLE ENVELOPE· CS15 /   ce,ss
to         Aev 1117
                                                                      111111
                                                                      103061
                                                                             Ill 1111111111                                  10306 (1i17JJ 1·\ ·1214    0 •




                         Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 2 of 69
 ~verizon✓
                                                                                                                                       Invoice Number       Account Number             Date Due Page
                                                                                                                                       9808668313           522919844-00003            06/30/18 4 of 16

        Overview of Lines

                                                                              Usage             Surcharges    Taxes,
                                                      Account                  and               and Other Governmental Third-Party
                                                      Charges      Monthly   Purchase Equipment Charges and Surcharges   Charges        Total
                                                     and Credits   Charges   Charges Charges      Credits    and Fees (Includes Tax)   Charges
        Account Plan and Charges,... (pg.2)              $.00      $110.00                                       $.00         $.00      $110.00




                                                                              Usage             Surcharges    Taxes,
                                                                               and               and Other Governmental Third-Party                 Voice
                                                       Page        Monthly   Purchase Equipment Charges and Surcharges   Charges        Total        Plan     Messaging       Data         Voice Messaging     Data
        Unes Charges                                  Number       Charges   Charges Charges      Credits    and Fees (Includes Tax)   Charges      Usage      Usag11        Usag11       Roaming Roaming    Roaming
t\ Q.•~ 201-912-5506 Glen Deligdisch                        5       $36.36               S91.40    -$13.44      $2.83                   $117.15      81          14           .245GB
  ✓ 704-248--9902 Bred-Welsh ti I_\~"' B21'1n t#            6       $56.99       S.35                S2.94      $3.25                     S63.53     24          88           .309GB
    v'704- 512-1046 Brad Welsh - l ~ J.  f                  7       $20.00                            $.08       s.oo                     $20.08                             1.901GB
   v'704-512-1246 Brad Welsh -        °i (} t;_ d.          8       $20.00                            $.08       $.00                     S20.08                             .054GB
   .,    704-621-1227 Glen Dellgdisch
            - - 3                               ~'&~9
                                                            8        Cfio)
                                                                    $56.80 $1,120.37
                                                                                                      $.OD
                                                                                                   $208.57
                                                                                                                 $.OD
                                                                                                               $96.38
                                                                                                                                            $.OD
                                                                                                                                       $1,482.12    837          14          6.483GB
   ✓ 980-214-0341 Bflffi-Welsh                \h41VlMI 10           $40.00                           S2.15      $2.72                     $44.87     36          51           .072GB
    .....-980-308-4557 Brad Welsh                           11      S37.26               $91.40      $3.38      $2.B6                   $134.90                               .020GB
    v980-308-4662 Chris Collins                             12      $37.26               S62.93      $3.38      $2.86                   $106.43                               .458GB
         980-308-4677 Brad Welsh - t::,X {yIii              13      $37.26               $62.93      $3.38      $2.86                   S106.43                                                               --
   -980-939-4420 Brad-Welsh Sl;\e.,i,:,. ~ c.~~b            14      $35.00               S36.24      S4.59      $3.00                     S78.83    731         503          6.987GB
                                                        f
        Total Current Charges                            $.00      $486.93 $1,120.72    $344.90    $215.11    $116.76         $.00     $2,284.42




                                                     Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 3 of 69
verizon✓
.                            ..    ~      1 .··. .         Invoice Numher Account Numher

                                                           9808668313
                                                                                                    Date Due Page
                                                                             522919844-00003 06/30/18 5 of 16


Summary fori.!'~sch: 201-912-5500

Your Plan                                 Monthly Charges
                                          Previous Plan
The new Verizon Plan Unlimited
(see pg 3)                                Connected Device Line Access                                  06/05 - 06/05            .16
                                           $5.00 per month / 1 day on plan

                                          New Plan
Have more questions about your charges?
                                          Smartphone Line Access                                        06/06 - 06/08       1.94
Get details for usage charges at
www.1/lYN.com/mybusinessaccount.            $20.00 per month / 3 days on new plan
                                          Total Mobile Protection - Asurion                             06/06 - 06/08       1.26
                                            $13.00 per month / 3 days on new service
                                          Month In Advance
                                          Smartphone Line Access                                        06/09 - 07 /08     20.00
                                          Total Mobile Protection - Asurlon                             06/09 - 07/08      13.00
                                          These are the normal monthly charges billed in advance.
                                                                                                                          $36.36

                                          Equipment Charges

                                          Device Payment Agreement 1309106930- Payment 1 of 24                             33.40
                                               Balance (after this month's current payment) 766.59

                                          NC State Sales Tax                                         (one-time charge)     38.00
                                          Mecklenburg Cnty Sales Tax                                 (one-time charge)     16.00
                                          Mecklenburg Cnty PT Sales Tax                              (one-time charge)      4.00
                                                                                                                          $91.40

                                          Usage and Purchase Charges
                                          Voice                                        Allowance     Used     Billable    Cost
                                          Shared                             minutes unlimited        81        --         --
                                          Total Voice                                                                       $.00

                                          Messaging                                    Allowance     Used     Billable    Cost
                                          Text, Picture & Video            messages unlimited         14        --         --
                                          Total Messaging                                                                   $.00

                                          Data                                         Allowance     Used     Billable    Cost
                                          Gigabyte Usage                     gigalljtes unlimited    .245       --         --
                                          Total Data                                                                        $.00
                                          Total Usage and Purchase Charges                                                  $.00

                                          Surcharges+
                                          Fed Universal Service Charge                                                       .49
                                          Regulatory Charge                                                                  .42
                                          Administrative Charge                                                             2.46
                                          Other Charges and Credits
                                          Trade-In Device Promo Credit            1 of 24                                 -16.81
                                                                                                                         -$13.44
            Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 4 of 69
verizon✓
                                                                      Invoice Number Account Number   Date Due Page
                                                                      9808668313    522919844-00003 06/30/18 16 of 16


 Need-to-Know Information

Explanation of Surcharges

Surcharges include (i) a Regulatory Charge (which helps defray
various government charges we pay including government number
administration and license fees); (ii) a Federal Universal Service
Charge (and, if applicable, a State Universal Service Charge) to
recover charges imposed on us by the government to support
universal service; and (iii) an Administrative Charge, which he!ps
defray certain expenses we incur, including: charges we, or our
agents, pay local telephone companies for delivering calls from our
customers to their customers; fees and assessments on our
network facilities and services; property taxes; and the costs we
incur responding to regulatory obligations. Please note that these
are Verizon Wireless charges, not taxes. These charges, and
what's included, are subject to change from time to time.

Bankruptcy Information

If you are or were in bankruptcy, this bill may include amounts for
pre-bankruptcy service. You should not pay pre-bankruptcy
amounts; they are for your information only. Mail bankruptcy-related
correspondence to 500 Technology Drive, Suite 550, Weldon
Spring, MO 63304.

Late Fee Information

A late payment applies for unpaid balances. The charge is the
greater of $5 or 1.5% per month, or as permitted by law.

Device Payment Schedule

Please log into sso.verizonenterprise.com and navigate to View
Statements in the Billing section to view your payment schedule for
your "Device Payment Agreement(s).'




           Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 5 of 69
REFERENCE NO.                      DESCRIPTION          .           INVOICE DATE   INVOICE AMOUNT    DISCOUNT TAKEN            AMOUNT PAID
 9810517812                                                               7/8/18            402.96                                            402.96
 9810517811                                                               7/8/18            790.21                                            790.21




   CHECK DATE              CHECK NO.                                   PAYEE                         DISCOUNTS TAKEN         CHECK AMOUNT
 TTZUfHj                  Olv.c.              venz:on vvireie:s:s                                                                        .p 1,l~v.Tf


  LAP98   COMPATIBLE ENVELOPE- CE15 / CE15S
                                                                ll11111111111111111
• 0       Rovrn7                                                103-061                                                10306 (1i17)J14,\214    oe


                      Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 6 of 69
     verizon✓                                                                                                                               Invoice Number       Account Number            Date Due Page
                                                                                                                                            9810517812           522919844-00003           07/31/18 4 of 14

Overview of Lines

                                                                                 Usage                 Surcharges   Taxes,
                                                       Account                    and                  and other Governmental Third-Party
                                                       Charges    Monthly Purchase Equipment Charges and surcharges   Charges                Total
                                                      and Credits Charges Charges Charges      Credits    and Fees (Includes Tax)           Charges
 Account Plan and Charges"' (pg.2)                         $.DO      $110.DO                                           $.DO         $.DO     $110.00




                                                                             Usage             Surcharges    Taxes,
                                                                              and               and other Governmental Third-Party                       Voice
                                                         Page       Monthly Purchase Equipment Charges and Surcharges   Charges              Total       Plan      Messaging       Data        Voice Messaging    Data
 Unes Charges                                          Number       Charves Charges Dlarges      Cretflls   and Fees (Includes Tax)         Charges      Usage      Usage          Usage      Roaming Roaming    Roaming
  201-912-5506 Marjie Acevedo                                 5       $33.00                  $33.33     -$14.88      $1.93                   $53.38     990          27          7.609GB
  704-248-9902 Allen Bennett                                  6       $56.99                               $2.80      $3.21                   $63.00     38           37          .045GB
  704-512-1046 Sheri Geraghty- lpad                           l       $20.00                                S.08       $.00                   $20.08                              .1426B
  704-512-1246 Sheri Geraghty - !pad                          8       $20.00                                $.08       $.00                   $20.08                              .301GB
. 864-979-7723 Martin Bonrtta                                 8       $20.00                               S1.78      $1.79                   $23.57
  980-214-0341 Tim Hickman                                    9       $40.00                               $2.09      $2.74                   $44.83      75           15           .025GB
  980-308-4557 Brad Welsh                                    10       $33.00                  $33.33       S1.78      S1.93                   $70.04     177          261          1.115GB
  980-308-4662 Chris Collins                                 11       $33.00                  $22.91       $1.78      $1.93                   $59.62     222          157         24.811GB
  980-308-4677 Teupen Ex1ra                                  12       $33.00                  $22.91       S1.78      $1.93                   $59.62
  980-939-4420 Sheri Geraghty                                13       $35.00                  $36.24       $4.47      $3.03                   $78.74     888          479         6.655GB

 Total cumnt Charges                                      $.00       $433.99          $.DO   $148.72       $1.78     $18A9          $.DO     $602.96




                                                        Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 7 of 69
                                          1-0                       6'il!LOOOQ
                          l   .,1(1   Z 0d lllO'illOZ ·~ SZI ztoc; ~c;11 IIOOllna:,
verizon✓                                                                                                                                                                                         Invoice Number Account Number                                                                    Date Due Page
·                - · - -:. ,..                                                                                                                                                      .. 98105-17812 --5229.19844~00003-07/31/1_8_5of14 ______ _
""·•· •- •A~-~~• • • - ~·••.... •,- ,• / · • - ---   #   o •   •   u   •• • •   •   ... -   - . ,, . . . .   - • - ·• -   ••.-•,..t O •h ..... • -••• .- ..   ~ .., -   ·   __ _   .. _ __..• • • • - -•• - • •   •• • • - -• - •-•• ••• - .. •• - ••   •• • •   m   •<   +   • - • •• • ·   •   • ·••   +· • •••   •••• • • • -   -   ·•   +o   +   ,# · •   . . . - •• - "   _   ._ •   •
                                                                                                                                                                                                                                                                                                                                                                                              0 •-   ,,.   '~




Summary for Marjie Acevedo: 201-912-5506

Your Plan                                                                                                                                            Monthly Charges
                                                                                                                                                    Smartphone Line Access                                                                                                                                          07/09 - 08/08                                              20.00
The new Verizon Plan Unllmlted                                                                                                                      Total Mobile Protection -Asurlon                                                                                                                                07/09 - 08/08                                              13.00
(see pg 3)                                                                                                                                                                                                                                                                                                                                                                $33.00

                                                                                                                                                    Equipment Charges
    Have more questions about your charges?
    Get details for usage charges at                                                                                                                Device Payment Agreement 1309106930 - Payment 2 of 24                                                                                                                                                                      33.33
    www.v-zw.com/mybusinessaccount.                                                                                                                     Paid 33.40
                                                                                                                                                        Past Due .00
                                                                                                                                                        Balance (after this month's current payment) 733.26
                                                                                                                                                                                                                                                                                                                                                                          $33.33

                                                                                                                                                     Usage and Purchase Charges
                                                                                                                                                    Voice                                                                                  Allowance                                                Used                               BIiiabie                         Cost
                                                                                                                                                    Shared                                                                         minutes  unlimited                                               990                                      --                                --
                                                                                                                                                    Mobile to Mobile                                                               minutes unlimited                                                        13                               --                                --
                                                                                                                                                    Night/Weekend                                                                  minutes unlimited                                                     234                                 --                                --
                                                                                                                                                    Total Voice                                                                                                                                                                                                                    $.00

                                                                                                                                                    Messaging                                                                          Allowance                                                    Used                               BIiiabie                         Cost
                                                                                                                                                    Text, Picture & Video                                                     messages unlimited                                                     27                                      --                                --
                                                                                                                                                    Total Messaging                                                                                                                                                                                                                $.00

                                                                                                                                                     Data                                                                                               Allowance                                    Used                              BIiiabie                         Cost
                                                                                                                                                     Gigabyte Usage                                                               gigabytes              unlimited                                   7.609                                   --                                --
                                                                                                                                                    Total Data                                                                                                                                                                                                                     $.00
                                                                                                                                                    Total Usage and Purchase Charges                                                                                                                                                                                               $.00

                                                                                                                                                    Surcharges+
                                                                                                                                                    Fed Universal Service Charge                                                                                                                                                                                                    .38
                                                                                                                                                    Regulatory Charge                                                                                                                                                                                                               .17
                                                                                                                                                    Administrative Charge                                                                                                                                                                                                          1.23
                                                                                                                                                    Other Charges and credits
                                                                                                                                                    Trade-In Device Promo Credit                                                                2 of24                                                                                                                  -16.66
                                                                                                                                                                                                                                                                                                                                                                     -$14.88
                                                                                                                                                     Taxes, Governmental Surcharges and Fees+
                                                                                                                                                     NC State 911 Fee                                                                                                                                                                                                                 .65
                                                                                                                                                     NC Telecom Re!ay Srvc Surchg                                                                                                                                                                                                     .08
                                                                                                                                                     NC State Telecom Sales Tax                                                                                                                                                                                                       .72
                                                                                                                                                     NC State Sales Tax                                                                                                                                                                                                               .09
                                                                                                                                                     Mecklenburg Cnty Telecom Sales                                                                                                                                                                                                   .34
                                                                                                                                                     Mecklenburg Cnty Sales Tax                                                                                                                                                                                                  .04
                                                                                                                                                     Mecklenburg Cnty PT Sales Tax                                                                                                                                                                                               .01
                                                                                                                                                                                                                                                                                                                                                                               $1.93




                         Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 8 of 69
        verizon1                                                                                                                                                                                                                                                                                                                     ...... .,,

                                                                                                                                                                                                                                                                                                                               ' r
                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                                                                                                                             !




                                                                                                                                             Monthly Charges, continued
                                                                                                                                             Total current Charges tor201-912-5506                                                                                                                              $53.38           j
                                                                                                                                             +Percen!age-based 1axes, fees, and sun:hargesepply to charges for this line, lreluding overaoe
...:.                                                                                                                                        charges, plus this l!ne's share of account charges.




             •   • •   r   -   • - r• •   -   -•--• • -   • -• - -   •- • • •• • - •~   • • • - • •• • •'" • "   • • • • •• -   - - -• ~••   • •• - • • • - • • • - • •   - • • • •-   • ••   • ••-
                                                                                                                                                                                                       ..
                                                                                                                                                                                                      • •   •-•••~ ~• w-~o r #fi-•••   •• - •r••~ -   • ••• •• -••,.~- •• • • ••-   ••• • • •• •   n•   • • •-•• • •



        Summary for Allen Bennett: 704-248-9902

        Your Plan                                                                                                                            Monthly Charges
                                                                                                                                             Smartphone Line Access                                                                                                      07/09 - 08/08                            40.00
        The new Verizon Plan Unlimited                                                                                                       International Value Plan                                                                                                    07/09 - 0B/08                             3.99
        (see pg 3)                                                                                                                           Total Mobile Protection - Asurlon                                                                                           07/09 - 0B/08                            13.00
                                                                                                                                                                                                                                                                                                                 $56.99

         Have more questions about your charges?
         Get details for usage charges at
                                                                                                                                             Usage and Purchase Charges
         www.vzw.com/mybusinessaccount.                                                                                                      Voice                                                                                 Allowance                       Used               BIiiabie                 Cost
                                                                                                                                             Shared                                                                  minutes unlimited                               38                   --                       --
                                                                                                                                             Moblle to Mobile                                                        minutes unllmlted                               37                   --                       --
                                                                                                                                             NlghtJWeekend                                                           minutes unllmlted                                 5                  --                       --
                                                                                                                                             Total Voice                                                                                                                                                                $.00

                                                                                                                                             Messaging                                                                             Allowance! Used                                    BIiiabie                 Cost
                                                                                                                                             Text, Picture & Video                                                messages          unlimited I 37
                                                                                                                                             Total Messaging                                                                                                                                                            $.00

                                                                                                                                             Data                                                                                  Allowance                       Used               BIiiabie                 Cost
                                                                                                                                             Gigabyte Usage                                                          gigabytes unlimited                            .045                  --                           --
                                                                                                                                             Total Data                                                                                                                                                                 $.00
                                                                                                                                             Total Usage and Purchase Charges                                                                                                                                           $.OD

                                                                                                                                             Surcharges+
                                                                                                                                             Fed Universal Service Charge                                                                                                                                               1.40
                                                                                                                                             Regulatory Charge                                                                                                                                                           .17
                                                                                                                                             Administrative Charge                                                                                                                                                      1.23
                                                                                                                                                                                                                                                                                                                       $2.80
                                                                                                                                             Taxes, Governmental Surcharges and Fees+
                                                                                                                                             NC State 911 Fee                                                                                                                                                            .65
                                                                                                                                             NC Telecom Relay SIVC Surchg                                                                                                                                                .08
                                                                                                                                             NC State Telecom Sales Tax                                                                                                                                                 1.58
                                                                                                                                             NC State Sales Tax                                                                                                                                                          .09
                                                                                                                                             Mecklenburg CntyTelecom Sales                                                                                                                                               .76
                                                                                                                                             Mecklenburg Cnty Sales Tax                                                                                                                                                  .04


                                          Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 9 of 69
      verizon1                                                                                                             Invoice Number J\:count N.umber       Date_ Due Page
      ~   -- ·---·-·- -------•--~ ·- --·~~-     .    ~}<-~~~~~           ...,.. _, .~                                 -·      . ~- :. ,~. ~.~~~. ;.<:-,-;:;_7 -~ · · - ,-. · . -                                                                                                     ··7
                                                                                                                                                                                                                                   n
                                                                                                                                                                                                                                     r-                                 --   - -


      '                                             •,\'l';-,::;0,\~<'Ni/i•;.J-t;r.;-r:.                           •.•.. · 9810517812.' •'522919844.:,:00003 07/31/18            of 14,                                                                            •
            - •-•• __ :• "_,:;,•------N-•
                                 ,' , · ·,i'i                                                                                                                                                                                                                                          1
      •••••                                   _ : !•• ·•   "   :>-•~ ~,:- .. ~•::;,   ,»-'~   •   <.., • : ,   0 !-0-•• •• ••H• -   - •---~   • _ er - • ~ . .... , _ ~· -.:... •   '   ·• ~ .... ,' • .. • ' ,_   ,._. , _ ,____ _ ••-• •- ••• • ~   -•-•• •••... ••    ,...,     0. . J

          Need-to-Know Information

      Advertising Privacy Notice                                                                                                              Explanation of Surcharges

.2    We provide this notice to tell you about changes to Verizon's                                                                       Surcharges include (i) a Regulatory Charge (which helps defray

.·-   Business and Marketing Insights program.

      Business and marketing insights help provide a better
                                                                                                                                          various government charges we pay including government number
                                                                                                                                          administration and license fees); (ii) a Federal Universal Service
                                                                                                                                          Charge (and, if applicable, a State Universal Service Charge) to
      understanding of consumer actions in aggregate. For example, a                                                                      recover charges imposed on us by the government to support
      company could find it valuable to understand the number of                                                                          universal service; and (iii) an Administrative Charge, which helps
      customers in different age groups who visited a website, used an                                                                    defray certain expenses we incur, including: charges we, or our
      app, or visited a retail store or stadium.                                                                                          agents, pay local telephone companies for delivering calls from our
                                                                                                                                          customers to their customers; fees and assessments on our
      The program will now include information Oath has about you in                                                                      network facilities and services; property taxes; and the costs we
      combination with the Verizon information that Is currently used to                                                                  incur responding to regulatory obligations. Please note that these
      create aggregate insights. (Oath is a Verizon company formed by                                                                     are Verizon Wireless charges, not taxes. These charges, and
      the combination of Yahoo and AOL.) The information used for this                                                                    what's Included, are subject to change from time to time.
      program and the insights we develop do not identify individuals.
                                                                                                                                          Bankruptcy Information
      As part of this program, Verizon may share location information that
      does not identify you personally with other companies to allow them
      to produce additional aggregate insights. For example, de-identified                                                                If you are or were in bankruptcy, this bill may include amounts for
      location information we provide could be combined with similar                                                                      pre-bankruptcy service, You should not pay pre-bankruptcy
      information provided by others to create traffic reports.                                                                           amounts; they are for your information only. Mail bankruptcy-related
                                                                                                                                          correspondence to 500 Technology Drive, Suite 550, Weldon
      What Information h• used?                                                                                                           Spring, MO 63304.
~ The Business and Marketing Insights currently uses Verizon
.-,   information about how you use your mobile device (such as web                                                                       FUSCChange
      browsing, device location, and app/feature use), certain information
      about your Verizon products and services (such as device type),                                                                     The Federal Universal Service Charge (FUSC) is a Verizon Wireless
      and demographic and interest information you provide or we obtain                                                                   charge that is subject to change each calendar quarter based on
      from other companies (such as gender, age range, and interests).                                                                    contribution rates prescribed by the FCC. On July 1, the FUSC
      The program will now also use Information Oath has about your use                                                                   decreased 4.70% percent of assessable wireless charges, other
      of services (such as email, search, sites and apps) and visits to                                                                   than separately billed interstate and international telecom charges.
      third-party websites and apps that include Oath services (such as                                                                   The FUSC on separately billed interstate and international telecom
      web browsing, app usage and location), as well as information that                                                                  charges decreased 17.90% percent. For more details, please call
      Oath obtain from third-party partners. The program may also use                                                                     888.684,1888.
      Information other companies share with us to better understand
      insights related to their own businesses,                                                                                           Late Payment Information
      Your choices
                                                                                                                                         A late payment applies for unpaid balances. The charge is the
      If you don't want your Verizon information used in the creation of
                                                                                                                                         greater of $5 or 1.5% per month, or as permitted by law. Failure to
      business and marketing insights, you can opt out on the privacy
                                                                                                                                         pay bills on time may result in negative credit reporting.
      choices page in MyVerizon, in the MyVerizon app on your device, or
      by calling 866.211.0874. If you have already opted out of Verizon's
      Business and Marketing Insights program, there is no need to take                                                                  Attention North carolina Customers
      further action. Please note, if you agree to participate in the Verizon
      Selects advertising program, you will also be part of the Business                                                                 Effective with telephone bills issued on or after July 1, 2018, the
      and Marketing Insights program independent of your choice here.                                                                    North Carolina Utilities Commission authorized a decrease in the
      Also, Oath information may continue to be used for insights even if                                                                monthly Telecommunications Relay Service (TRS) surcharge from
      you have opted out of the use of your Verizon information,                                                                         10 cents to 8 cents per access line. The TRS surcharge provides
                                                                                                                                         funding for Division of Services for the Deaf and Hard of Hearing
                                                                                                                                         (DSDHH), and the Regional Resource Centers within DSDHH, and
                                                                                                                                         helps fund programs that enable persons with hearing, speech, and
                                                                                                                                         vision impairments to communicate with others by telephone; an
                                                                                                                                         equipment distribution program; and a wide spectrum of other
                                                                                                                                         services to support those with hearing loss.




                          Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 10 of 69
                                                                                                                                                6265
                                                                  .
REFERENCE NO.                        DESCRIPTION                           INVOICE DATE   INVOICE AMOUNT    DISCOUNT TAKEN           AMOUNT PAID
 9812374667                                                                    818/18             ~~.rn                                           :;tO<t.Tl:I
 9812374666                                                                    8/8/18            1,050.88                                      1,050.88




   CHECK DATE                CHECK NO.                                       PAYEE                          DISCOUNTS TAKEN
 u/..:JU/ 10                v,u.:i              v..-11,ull ,,,,.,._..,_,
                                                                                                                                    CHECK AMOlJW
                                                                                                                                                .,..-, v '""'·"''




•oLAP98    CXlMPATIBLE ENVELOPE• CE15 I CE15S

               Rov 1/17
                                                                       1111111111111111
                                                                       103061
                                                                                        Ill
                                                                                                                              10306(1117)J14-121-1    0 •




                          Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 11 of 69
   verizon✓                                                                                                                                                Invoice Number       Account Number             Date Due Page
                                                                                                                                                           9812374667           522919844-00003           08/31/18 4 of 17              ;   '


Overview of Lines

                                                                                                  Usage             surcharges    Taxes,
                                                               Account                              and              and Other Governmental Third-Party
                                                             Charges            Monlhly          Purchase Equipment Charges and surcharges   Charges        Total
                                                            and Credits         Charges          Charges Charges      Credits    and Fees (includes Tax)   Charges
Account Plan and Charges.. (pg.2)                                    $.00        $110.00                                                S.00      S.00      $110.00




                                                                                         Usage             surcharges    Taxes,
                                                                                           and              and Other Governmental Third-Party                          Voice
                                                                Page            Monthly Purchase Equipment Charges and Surcharges   Charges                 Total       Plan      Messaging        Data        Voice  Messaging     Data
Lines Charges                                                  Number           Charges Charges Charges      Credits    and Fees (Includes Tax)            Charges      Usage      Usage          Usage       Roaming Roaming     Roaming
201- 912- 5506 Marjie Acevedo                                            5        $33.00                          $33.33   -$14.88     S1.93                 $53.38     1242         34          4.559GB
704--248--9902 Allen Bennett                                             6        $56.99                 Sl.35               $3.04     $3.33                 $64.71      28          42           .172GB
704-512-1046 Sheri Geraghty- lpad                                        7        $20.00                                      $.08      s.oo                 $20.08                              .214GB
704--512-1246 Sheri Gera11h1y- lpad                                      8        $20.00                                      $.08      S.DO                 S20.08                               .991GB
704-619-3519 Marjorie Acevedo /                                          8        $84.19                                      $.16     S1.31                 $85.66                              .0056B
864--979--n23 Martin Borutta                                             9        $20.00                                     $1.78     $1.79                 $23.57
980-214-0341 Tim Hickman        ✓                                       10        $40.00                                     $2.09     $2.74                 $44.83      58          62           .027GB
980-282-8239 Marjorie Acevedo                                           11        $84.19                                      $.16     $1.31                 $85.66                              3.614GB
980-282- 8277 Marjorie Acevedo ✓                                        11        $84.19                                      $.16     $1.31                 $85.66                               .591GB
980-308-4557 Brad Welsh                                                 12        $33.00                          $33.33     $1.78     Sl.93                 $70.04     847          440         1.296GB
980--308-4662 Chris Collins                                             13        $38.00                          $22.91     Sl.78     $1.93                 $64.62     271          182         13.289GB
980-30B-46n Teupen Extra                                                14        $33.00                          $22.91     $1.78     $1.93                 $59.62
980-939--4420 Sheri Geraghty                                            15        $35.00             $90.00       $36.24     $7.57     $7.47                $176.28     493          229         7.195GB

Total Cunent Charges                                                 $.00        $691.56             $91.35      $148.72     $5..58   $28.98      $.00      $964.19




                                                               Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 12 of 69
                                             t•D       l:" 111119~60~            99l:51DDD
                         I.   jt\-;. .t\.f    ttonotn:::r   ■ I!'   c-,.r 7Ync .. c,,   Wll'IA, "W,n-.
                                                                                                                                                                                                                                                                                                                               I

verizon✓                                                                                                                                              Invoice Number Account Number                                                               Date Due Page
i· ··
•   u•-   -
                                       . ·
              •• • - • - " • • - • - - • • •.. • • • • - •   u • - • •• -
                                                                            · .:,.\·. >
                                                                            - • - - >·••• • • - •
                                                                                                       C: ,-     >.:
                                                                                                    ~_.- _ , • . - - - . . - • • •••• - - •
                                                                                                                                              ·
                                                                                                                                              • •••
                                                                                                                                                      9812374667 : 5229i9844-00003 ' 08/31/18 5 of 17
                                                                                                                                                      • • • ••• • • - - · • •   ••- •   • •• • • • • •·· - - - • •- • · •••.... . • , •• • - • ::,.•- - • •   • •-•----   ••••   - • uH••
                                                                                                                                                                                                                                                                                                   ·
                                                                                                                                                                                                                                                                                            - • - "•
                                                                                                                                                                                                                                                                                                              ·
                                                                                                                                                                                                                                                                                                       • - - •• • • • ·
                                                                                                                                                                                                                                                                                                                          '.
                                                                                                                                                                                                                                                                                                                          i




    Summary for Marjie Acevedo: 201-912-5506

Your Plan                                                                                                          Monthly Charges
                                                                                                                   Smartphone Line Access                                                                                                                 08/09 - 09/08                         20.00
The new Verizon Plan Unlimited                                                                                     Total Mob!!e Protection - Asurlon                                                                                                      08/09 - 09/08                         13.00
(see pg 3)                                                                                                                                                                                                                                                                                     $33.00

                                                                                                                   Equipment Charges
    Have more questions about your charges?
    Get details for usage charges at                                                                               Device Payment Agreement 1309106930 - Payment 3 of 24                                                                                                                         33.33
    www.VVN.com/mybusinessaccount.                                                                                           Paid 66.73
                                                                                                                             Past Due .oo
                                                                                                                             Balance (after this month's current payment) 699.93
                                                                                                                                                                                                                                                                                               $33.33

                                                                                                                   Usage and Purchase Charges
                                                                                                                   Voice                                                                            Allowance                                      Used               BIiiable               Cost
                                                                                                                   Shared                                                                   minutes unlimited                                      1242                    --                   --
                                                                                                                   Mobile to Mobile                                                         minutes unllmlted                                         10                   --                    --
                                                                                                                   Night/Weekend                                                            minutes unlimited                                        170                   --                   --
                                                                                                                   Total Voice                                                                                                                                                                         $.00

                                                                                                                   Messaging                                                                     Allowance                                         Used               Billable               Cost
                                                                                                                   Text, Picture & Video                                                messages unlimited                                            34                   --                   --
                                                                                                                   Total Messaging                                                                                                                                                                     $.00

                                                                                                                   Data                                                                                          Allowance                         Used               BIiiabie               Cost
                                                                                                                   Gigabyle Usage                                                          gigabytes                 unlimlted                     4.559                   --                    --
                                                                                                                   Total Data                                                                                                                                                                          $.OD

                                                                                                                   Total Usage and Purchase Charges                                                                                                                                                    $.00

                                                                                                                   Surcharges+
                                                                                                                   Fed Universal Service Charge                                                                                                                                                     .38
                                                                                                                   Regulatory Charge                                                                                                                                                                .17
                                                                                                                   Administrative Charge                                                                                                                                                           1.23
                                                                                                                   Other Charges and Credits
                                                                                                                   Trade-In Device Promo Credit                                                          3 of 24                                                                              -16.66
                                                                                                                                                                                                                                                                                            -$14.88
                                                                                                                   Taxes, Governmental Surcharges and Fees+
                                                                                                                   NC State 911 Fee                                                                                                                                                                    .65
                                                                                                                   NC Telecom Relay Srvc Surchg                                                                                                                                                        .08
                                                                                                                   NC State Telecom Sales Tax                                                                                                                                                          .72
                                                                                                                   NC State Sales Tax                                                                                                                                                                  .09
                                                                                                                   Mecklenburg Cnty Telecom Sales                                                                                                                                                      .34
                                                                                                                   Mecklenburg Cnty Sales Tax                                                                                                                                                          .04
                                                                                                                   Mecklenburg Cnty PT Sales Tax                                                                                                                                                       .01
                                                                                                                                                                                                                                                                                                $1.93




                     Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 13 of 69
verizon✓                                                                                          Invoice Number Account Number                                          Date Due Page
                                                                                                        •   •   •   •   --   -   - -   •   >                                •   ~   --    -   •    •




' · ... - ~---·~···· ······- .~ ......... . ..
                                                                                                  9812374667                                   522919844-00003 08/31/18 6 of 17
··-~--··


                                                                               Monthly Charges, continued
                                                                               Total current Charges tor 201-912-5506                                              _.                                  $53.38 /
                                                                               +Percentage-based 1axes, fees. and surcharges apply to charges !or this line, lncludlng overage
                                                                               charges, plus this IIno's share ol account charges.




    .. ... ... .
               ,            .              ..-      ··- •- --•     ...     -
'
•    • •" "   ' "   •   ~ ~ rn "   .   ,    ,   .   ~   •• . , .   "     r •




    summary for Allen Bennett: 704-248-9902

Your Plan                                                                      Monthly Charges
                                                                               SmartphOne Line N;;cess                                                                          08/09 - 09/08           40.00
The new Verizon Plan Unllmlted                                                 International Value Plan                                                                         08/09 - 09/08            3.99
(see pg 3)                                                                     Total Mobile Protection - Asurlon                                                                08/09 - 09/08           13.00
                                                                                                                                                                                                       $56.99

    Have more questions about your charges?
    Get details for usag:e charges at                                          Usage and Purchase Charges
    www.vzw.com/mybusinessaccount.                                             Voice                                                                       Allowance      Used           BIiiabie      Cost
                                                                               Shared                                                          minutes     unlimited       28                 --        --
                                                                               Mobile to Mob!le                                                minutes     unlimited      137                 --        --
                                                                               Night/Weekend                                                   minutes     unlimited       1                  --        --
                                                                               Total Voice                                                                                                                  $.00

                                                                               Messaging                                                                   Allowance      Used           BIiiabie      Cost
                                                                               Text, Picture & Video                                       messages         unlimited      42                 --        --
                                                                               Total Messaging                                                                                                              $.00

                                                                               Data                                                                        Allowance      Used           BIiiabie      Cost
                                                                               Gigabyte Usage                                                  gigabytes    unlimited     ,172                    --    -
                                                                               Total Data                                                                                                                   $.00
                                                                               lntamatlonal                                                                IA11owance   I Used IBIiiabie I             Cost

                                                                               Usage Whlle In the US (Pay-as-You-Go)
                                                                               International Minutes - Mobile                                                                                           $1.35
                                                                               Total International                                                                                                      $1.35
                                                                               Total Usage and Purchase Charges                                                                                         $1,35

                                                                               Surcharges+
                                                                               Fed Universal SeJVlce Charge                                                                                              1.64
                                                                               Regulatory Charge                                                                                                          .17
                                                                               Admfn!strative Charge                                                                                                     1.23
                                                                                                                                                                                                        $3.04
                                                                               Taxes, Governmental Surcharges and Fees+
                                                                               NC state 911 Fee                                                                                                             .65
                                                                               NC Telecom Relay Srvc Surchg                                                                                                 .OB
                                                                               NC state Telecom Sales Tax                                                                                                1.66
                                            Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 14 of 69
                                                                                                                                                                           ■

verizon✓                                                                  Invoice Number Account Number                        Date Due Page
!                                                                         9812374667·:····s22919S44~
                                                                           ______      ·--   ····--·--·-- ·
                                                                                                            ooooa·oa131/18                  "11 ~,1·1
                                                                                                             ···--·-·----···· ____ - -· -~·- ......
                                                                                                                                                      -·. --...
                                                                                                                                                    ·- ....
!___ - -- -- -- .. ·····--···-··· ... ······-- ···                    .          ._..., .. ..... ··- ...   •• -'••.   · ---:   ,..   ·   ..   ,.   ~   _ .,._,..,.   , .




 Need-to-Know Information

Explanation of Surcharges

Surcharges include (i) a Regulatory Charge (which he!ps defray
various government charges we pay including government number
administration and license fees); (ii) a Federal Universal Service
Charge (and, if applicable, a State Universal Service Charge) to
recover charges impose<:! on us by the government to support
universal service: and (iii) an Administrative Charge, which helps
defray certain expenses we incur, including: charges we, or our
agents, pay local telephone companies for delivering calls from our
customers to their customers; fees and assessments on our
network facilities and services; property taxes; and the costs we
incur responding to regulatory obligations. Please note that these
are Verizon Wireless charges, not taxes. These charges, and
what's Included, are subject to change from time to time.

Bankruptcy Information

If you are or were in bankruptcy, this bill may include amounts for
pre-bankruptcy service. You should not pay pre-bankruptcy
amounts; they are for your information only. Mail bankruptcy-related
correspondence to 500 Technology Drive, Suite 550, Weldon
Spring, MO 63304.

Late Payment Information

A late payment applies for unpaid balances. The charge is the
greater of $5 or 1.5% per month, or as permitted by law. Failure to
pay bills on time may result in negative credit reporting.




              Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 15 of 69
                                                                                                                                      6294

REFERENCE NO.                       DESCRIPTION                    INVOICE DATE   INVOICE AMOUNT   DISCOUNT TAKEN           AMOUNT PAID
 9814227589                                                            9/8/18             875.12                                       875.12
 9814227590                                                            9/8/18             758.60                                       758.60




    CHECK DATE              CHECK NO.                                 PAYEE                        DISCOUNTS TAKEN        CHECK AMOUNT
  ::11,01 H)              o.:::~4              venzon vv1re11::~                                                                      ,!I I 10.),:1,f.:::




   lAP98   COMPATIBI.£ ENVELOPE· CE15/ CE1SS
                                                               II 11111111111111111
I O        Rev 1/ 17                                           103061                                                10J06(1/17J J14421J    O•




                       Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 16 of 69
   verizon✓                                                                                                                  Invoice Number           Account Number             Date Due Page
                                                                                                                                                                                 ·-         ,---   - -- - - -
                                                                                                                             9814227590               522919844-00003          09/30/18 4 of 17

Overview of Lines

                                                                    Usage             Surcharges    Taxes,
                                            Account                  and               and Other Governmental Third-Party
                                            Charges    Monthly     Purchase Equipment Charges and Surcharges   Charges        Total
                                           and credits Charges     Charges Ch:vges      Credits    and fees (includes Tax)   Charges
Account Plan and Charges... (pg.2)            S.00     $110.00                                          $.00        S.00      $110.00




                                                                    Usage               Surcharges   Taxes,
                                                                     and               and Other Governmental Third-Party                     Voice
                                             Page     Monthl1      Purchase Equipment Charges and surcharges   Charges        Total           Plan      Messaging       Data           Voice Messaging            Data
Lines Charges
201-912-5506 Marjie Acevedo
                                            Number
                                                 5
                                                      Char11es
                                                        $33.00
                                                                   Charges Charges
                                                                               $33.33
                                                                                        Credits
                                                                                          -S14.88
                                                                                                   and fees (includes Tax)
                                                                                                       Sl.93
                                                                                                                             Charges    ;,t   Usage      Usage         Usage          Roamln11 Roaming          Roaming
                                                                                                                               SS3.38y 105B                93          3.108GB
704-248-9902 Allen Bennett                       6      $56.99        $1.96                 $3.15      $3.37                   S65.47   94                 14          .121GB
704-512-1046 Sheri Geraghty- lpad                7      S20.00                               S.08       S.00                   S20.08
704-512- 1246 Sheri Geraghty- lpad               7      $20.00                               s.os       s.oo                   $20.08                                  3.906GB
704-619-3519 Marjorie Acevedo                    8      $45.00                               S.08       S.70                   S45.78                                   .0016B
B64-979-n23 Martin Bonrtta                       9      S20.00       $10.00                 $2.12      $2.28                   $34.40                                   .005GB
980-214-0341 Tim Hickman                        10      $40.00                              $2.09      $2.74                   S44.83   41                 63           .0306B
980-282-8239 Marjorie Acevedo                   11      S45.00                               $.08       $.70                   S45.78                                  5.339GB
980-282-82n Marjorie Acevedo                    11      $45.00                               S.08       S.70                   S45.78                                  1.660GB
980-308-4557 Brad Welsh                         12      $33.00                 $33.33       $1.78      $1.93                   S70.04  1053                512         3.029GB
980-308-4662 Chris Collins                      13      $38.00                 S22.91       Sl.78      $1.93                   $64.62         223          301         8.510GB
980-308-4677 Teupen Extra                       14      $33.00                 $22.91       S1.78      S1.93                   $59.62
980-939-4420 Sheri Geraghty                     15      $35.00                 $36.24       $4.47      $3.03                   S7B.74         431          844         6.932GB

Total Current Charges                         S.00     $573.99       $11.96   $148.72       $2.B9    $21.24         S.00      $758.60




                                            Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 17 of 69
                                     1-a               IL ISIDOO
verizon✓                                                                                                                                Invoice Number Account Number                                                      Date Due Page
                                                                                                                        ··- ·-· · - ··- ··---, - ·· - - - --·---·---- -         . .•. .,. · ~· ··-·· ·- .. . ··- -- ~--.-- -----·-- --···-···· -· · ·· ···- ~·~- --,--··-·-·-.,--

!
I    --• •-       ,   • --•   • ·••-   ,-.   -
                                                                                                                                        9814227590
                                                 • -• -- ·Y,_ • ..,,.. h ..A~•w••• •- .. -- , ,,_,..,_ = •w•••• •••M~,.. ,.·•·• ·• ~ ••••   •••~   •••• • •~ •-•••· •~•
                                                                                                                                                                           . 522919844-00003 09/30/18 5 of 17
                                                                                                                                                                          • ••• - ••-•• •••-••• . - ··••          •   ••   • •., , ,_..,-,,,.••-•• ••·• =· . , ... , , . ,.




Summary for Marjie Acevedo: 201-912-5506

Your Plan                                                                                         Monthly Charges
                                                                                                 Smartphone Line Pccess                                                                                                           09/09 - 10/08                                 20.00
The new Verizon Plan Unlimited                                                                   Total Mobile Protection -Asurlon                                                                                                 09/09 - 10/08                                 13.00
(see pg 3)                                                                                                                                                                                                                                                                     $33.00

                                                                                                 Equipment Charges
    Have more questions about your charges?
    Get details for usage charges at                                                             Device Payment Agreement 1309106930 - Payment 4 of 24                                                                                                                          33.33
    www.vzw.com/mybusinessaccount.                                                                    Paid 100.06
                                                                                                      Past Due .00
                                                                                                      Balance (after this month's current payment) 666.60
                                                                                                                                                                                                                                                                               $33.33

                                                                                                  Usage and Purchase Charges
                                                                                                  Voice                                                                               Allowance                            Used                   BIiiabie                    Cost
                                                                                                  Shared                                                                      mfnutes unlimited                            1058                        --                       --
                                                                                                  Mobile to Mobile                                                            minutes unlimited                                8                       --                       --
                                                                                                  Night/Weekend                                                               minutes unlimited                               86                       --                       --
                                                                                                  Total Voice                                                                                                                                                                    $.00

                                                                                                  Messaging                                                                        Allowance                               Used                   BIiiabie                    Cost
                                                                                                  Text, Picture & Video                                                   messages unlimited                                 93                        --                       --
                                                                                                  Total Messaging                                                                                                                                                                $.00

                                                                                                  Data                                                                                        Allowance                    Used                   BIiiabie                    Cost
                                                                                                 Gigabyle Usage                                                              giga/Jytes          unlimited                 3.108                        --                      --
                                                                                                  Total Data                                                                                                                                                                     $.00
                                                                                                  Total Usage and Purchase Charges                                                                                                                                               $.00


                                                                                                 Surcharges+
                                                                                                 Fed Universal Service Charge                                                                                                                                                     .38
                                                                                                 Regulatory Charge                                                                                                                                                                .17
                                                                                                 Administrative Charge                                                                                                                                                           1.23
                                                                                                 Other Charges and Credits
                                                                                                 Trade-In Device Promo Credit                                                           4 of 24                                                                                -16.66
                                                                                                                                                                                                                                                                              -$14.88
                                                                                                 Taxes, Governmental Surcharges and Fees+
                                                                                                 NC State 911 Fee                                                                                                                                                                   .65
                                                                                                 NC Telecom Relay Srvc Surchg                                                                                                                                                       .08
                                                                                                 NC State Telecom Sales Tax                                                                                                                                                         .72
                                                                                                 NC State Sales Tax                                                                                                                                                                 .09
                                                                                                 Mecklenburg Cnty Telecom Sales                                                                                                                                                     .34
                                                                                                 Mecklenburg Cnty Sales Tax                                                                                                                                                         .04
                                                                                                 Mecklenburg Cnty PT Sales Tax                                                                                                                                                      .01
                                                                                                                                                                                                                                                                                $1.93




              Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 18 of 69
     verizon✓                                                                                                    Invoice Number Account Number                             Date Due Page
     ,.. .......... . ... - -~ ··· ..,. ... -··· ·   · --- -~-----· ·· --·---·--····---··-- ..... -.. -...-.... .      ·---·
     l                         .                         ; ·<. 7-                           . . ..               9814227590               s22919844-000o3 oe13011a s ·or 11
     •· . .. ·--~-----·· ········--·~...-.----·••----.J--•- --             ·~----- - ·-·--· ··---- -·--------· ···---- - ---· -- . ---· ··--·· •···--- ---- ·-·····-- ---- ...


                                                                                          Monthly Charges, continued
                                                                                          Total Current Charges for201-912-5506                                                                                  $53,38         ✓
                                                                                          +Percemage-based taxes, fees, and surcharges apply lo charges for tills line, lncludlng overage
                                                                                          ctiarges, plus this line's share of account charges.




     r···•-··--· ........····.· · . · -~:.~~:~:~::·.~~-:-__::::~:·.~:.::·~-~~-:::: --=-~---                                                                      -------··--·-··• ~---·--• · - ·· - ···--··- ····-·   -- ·- .....   · ••· ;

                                                                                                                                                                                                                                          '

      Summary for Allen Bennett: 704-248-9902

     Your Plan                                                                            Monthly Charges
                                                                                         Smartphone Line Access                                                                  09/09 - 10/08                        40.00
     The new Verizon Plan Unllmlted                                                      International Value Plan                                                                09/09 - 10/08                         3,99
     (see pg 3)                                                                          Total Mobile Protection -Asurlon                                                        09/09 - 10/08                        13.00
                                                                                                                                                                                                                  $56,99

•.~ Have more questions about your charges?
  ~ Get details for usage charges at
                                                                                          Usage and Purchase Charges
    www.vzw.com/mybusinessaccount.                                                        Voice                                                         Allowance            Used           BIiiabie      I      Cost
                                                                                          Shared                                           mfnutes unllmlted                   94              -- I                   --
                                                                                          Mobile to Mobile                                 mfnutes unlimited                   54              -- I                   --
                                                                                          Total Voice                                                                                                                  $.00

                                                                                          Messaging                                                     Allowance            Used           BIiiabie             Cost
                                                                                          Text, Plcture & Video                         messages unlimited                    14                --                    --
                                                                                          Toti.I Messaging                                                                                                              $.00

                                                                                          Datl                                                          Allowance            Used           BIiiabie      I      Cost
                                                                                          Gigabyte Usage                                   gigabytes unlimited                .121                        I
                                                                                          Total Data                                                                                                                    $.00
                                                                                          lntemauonal                                                  IAllowancel Used                  I  BIiiabie      I      Cost

                                                                                          Usage Whlle In the US (Pay-as-You-Go)
                                                                                          International Minutes - Mobile                                                                                              $1.96
                                                                                          Total lntematlonal                                                                                                          $1.96
                                                                                          Total Usage and Purchase Charges                                                                                            $1.96

                                                                                          Surcharges+
                                                                                          Fed Universal Service Charge                                                                                                 1.75
                                                                                          Regulatory Charge                                                                                                             .17
                                                                                          Administrative Charge                                                                                                        1.23
                                                                                                                                                                                                                      $3.15
                                                                                          Taxes, Governmental Surcharges and Fees+
                                                                                          NC state 911 Fee                                                                                                               ,65
                                                                                          NC Telecom Relay Srvc Surchg                                                                                                   .08
                                                                                          NC state Telecom Sales Tax                                                                                                   1.69
                                                                                          NC state Sales Tax                                                                                                             .09
                                   Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 19 of 69
verizon✓                                                                Invoice Number Account Number   Date Due Page
                                                                        9814227590    522919844-00003 09/30/18 17 of 17


 Need-to-Know Information

Explanation of Surcharges

Surcharges include (i) a Regulatory Charge (which helps defray
various government charges we pay including government number
administration and license fees); (ii) a Federal Universal Service
Charge (and, if applicable, a State Universal Service Charge) to
recover charges imposed on us by the government to support
universal service: and (iii) an Administrative Charge, which helps
defray certain expenses we incur, including: charges we, or our
agents, pay local telephone companies for delivering calls from our
customers to their customers; fees and assessments on our
network facilities and services: property taxes: and the costs we
incur responding to regulatory obligations. Please note that these
are Verizon Wireless charges, not taxes, These charges, and
what's Included, are subject to change from time to time.

Bankruptcy Information

If you are or were in bankruptcy, this bill may include amounts for
pre-bankruptcy service. You should not pay pre-bankruptcy
amounts; they are for your information only. Mail bankruptcy-related
correspondence to 500 Technology Drive, Suite 550, Weldon
Spring, MO 63304.

Late Payment Information

A late payment applies for unpaid balances. The charge is the
greater of $5 or 1.5% per month, or as permitted by law. Failure to
pay bills on time may result in negative credit reporting.

Important Information Regarding Your Customer
Agreement

Verizon Wireless is updating parts of your Customer Agreement.
We clarified that the agreement applies to all lines on your account,
and that if you cancel your service and have a device that remains
on an installment agreement, you should review your device
payment agreement for any device payoff obligations. We also
reorganized and listed broadband access information and service
tools into a new section called Internet Access. Visit www.vz.w.com
for the complete Customer Agreement.




          Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 20 of 69
TEUPEN NORTH AMERICA INC                                                                                                                   6362

 .,                                                    INVO!C~.l'lATit   INVOICE AMOL INT               DISCOUNT TAKEN        AMOUNT PAln                 __
             -   NO.            DESCRIPTION
                                                                  -·-·               ~   _.... , '""'                                           I --- •    tJ


9816092442                                                    10/8/1               1,042.84                                               1,042.84




      CHECK DATE          CHECK NO.                           PAYEE                                     DISCOUNTS TAKEN      CHECK AMOUNT
 10/£4/1/j               6362             Venzon Wireless                                                                                  $1 ,808.59



• 0      Rcv 1il7
                                                         II 111111111 11111111
                                                         104431                                                           10-143(7118)J227876      0 •




                       Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 21 of 69
  ·verizon✓                                                                                                              Invoice Number        Account Number           Date Due Page
                                                                                                                         9816092443            522919844-00003          10/31/18 4 of 18

Overview of Lines

                                                                 Usage             Surcharges    Taxes,
                                           Account                and               and Olher Governmental Third-Party
                                           Charges   Monthly    Purchase Equipment Charves and Surcharges   Charges       Total
                                          and Credits Charges   Charges Charges      Credits    and Fees (indudes Tax)   Charges
Account Plan and Chqes.. (pg.2)              $.00     5110.00                                      S.00         S.00      5110.00




                                                                 Usage             Surcharges    Taxes,
                                                                  and               andOlher Governmental Third-Party                 Voice
                                            Page      Monthly   Purchase Equipment Charges and Surcharges   Charges       Total       Plan       Messaging      Data         Voice   Messaging    Data
Lines Charges                              Number    Charges    Charges Charges      Credits    and Fees (lndudes Tax)   Charges      Usage        Usage        Usage      Roaming   Roaming     Roaning
201-912-5506 MarFe Acevedo                      5     -$29.70                          -$.32     -$1.00                   -S31.02      143          8            .580GB
704-248-9902 Allen Bennett                      6      $56.99      $2.70               $3.52      $3.45                    $66.66      120          23           .167GB
704-512-1046 Sheri Geraghly- lpad               7      $20,00                           $.08       s.oo                    $20.08                                .037GB
704-512-1246 Sheri Geraghty- lpad               8      $20.00                           $.08       S.00                    $20.08                               1.408GB
704-617-9493 Marjie Acevedo                     g      $62.70               S3J.J3      S.48      $3.97                   $100.48     1211          53          2.527GB
704-619-3519 Marjorie Acevedo                  10      $45.00                           $.08       S.70                    $45.78                                .314GB
864-979-TT23 Martin Borutta                    11      $20.00                          $1.83      $1.79                    $23.62
980-214-0341 Tim Hickman                       11      $40.00                          S2.18      $2.75                    $44.93         72        37           .051GB
980-282- 8239 Marjorie Acevedo                 12      $45.00                           $.08       $.70                    $45.78                               3.614GB
980-282-82TT Marjorie Acevedo                  13      $45.00                           $.08       S.70                    $45.78                               3.560GB
980-308-4557 Brad Welsh                        14      $33.00               $33.33     $1.83      $1.93                    $70.09     1082          260         2.798GB
980-308-4662 Chris Collins                     15      $38.00               $22.91     $1.83      $1.93                    $64.67     325           286         3.796GB
980-308-4677 James Taylor                      16      $33.00               $22.91     $1.83      $1.93                    $59.67     237           621          .934GB
980- 939-4420 Sheri Geraghly                   17      $35.00               $36.24     $4.85      $3.06                    $79.15     647           621         5.024GB

Total current Charges                        $.00     $573.99      $2.70   $148.72    518.43     $21.91         S.00      $765.75




                                          Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 22 of 69
                                    1-a
verizon✓                                                                                                                                                          Invoice Number Account Number                                                                   Date Due Page
r             .
~. -......... • -•~NaN ~ , ~~-~• ' -••--·-.,   -• " -
                                                        ·                ·,/' .-·-:/t'\ - .: ~,. -,. :, ·"·;_._~98'16092443·.
                                                        • - • - - - - - - - - - • -• ~
                                                                                         0

                                                                                         - - - • - • • - -- ••• • - • -• - •• • - ·• - •- • -- • • "-•... • • •- - ,.,,.. • •••••..•••••"-•••-
                                                                                                                                                                                                         ~- 522919844i.00003 10/31/1'f 9 Of 18
                                                                                                                                                                                                 • •• -' • - - - - ·• •••• - -..-   •., -.. ~•....,- • ~ ~   • ••'~•- -- • -   •••••.-< • - - •   "   • - • • • -• • •••
                                                                                                                                                                                                                                                                                                                           --
                                                                                                                                                                                                                                                                                                                           • - •• •••• • _,_..,.   >
                                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                                       ,_




 Summary for Marjie Acevedo: 704-617-9493

Your Plan                                                                                                                 Monthly Charges
                                                                                                                          New Plan
The new Verizon Plan Unllmlted
(see pg 3)                                                                                                                Smartphone Line Access                                                                                                                          09/12 - 10/08                                         18.00
                                                                                                                            $20.00 per month / 27 days on new plan
                                                                                                                          Total Mobile Protection - Asurlon                                                                                                               09/12 - 10/08                                         11.70
  Have more questions about your charges?                                                                                   $13.00 per month/ 27 days on new service
  Get details for usage charges at
                                                                                                                          Month In Advance
  www.vrw.com/mybusinessaccount.
                                                                                                                          Smartphone Line Access                                                                                                                           10/09 - 11/08                                        20.00
                                                                                                                          Total Mobile Protection - Asurlon                                                                                                                10/09 - 11/08                                        13.00
                                                                                                                          These are the normal monthly charges billed In advance.
                                                                                                                                                                                                                                                                                                                              $62.70

                                                                                                                          Equipment Charges

                                                                                                                          Device Payment Agreement 1309106930 - Payment 5 of 24                                                                                                                                                 33.33
                                                                                                                               Paid 133.39
                                                                                                                               Past Due .00
                                                                                                                               Balance (after this month's current payment) 633.27
                                                                                                                                                                                                                                                                                                                              $33.33

                                                                                                                           Usage and Purchase Charges
                                                                                                                          Voice                                                                                                     Allowance                       Used                      BIiiabie                      Cost
                                                                                                                          Shared                                                                               minutes unlimited                                    1211                              --                       --
                                                                                                                          Mobfle to Mobile                                                                     minutes unlimited                                       9                              --                       --
                                                                                                                          Night/Weekend                                                                        minutes unlimited                                      300                             --                        --
                                                                                                                          Total Voice                                                                                                                                                                                              $.00

                                                                                                                          Messaging                                                                                                 Allowance                       Used                      BIiiabie                      Cost
                                                                                                                          Text, Picture & Video                                                           messages unlimited                                         53                               --                        --
                                                                                                                          Total Messaging                                                                                                                                                                                          $.00

                                                                                                                           Data                                                                                                     Allowance                       Used                      BIiiable                      Cost
                                                                                                                           Gigabyte Usage                                                                     gigatljtes               unlimited                    2.527                             --                        --
                                                                                                                          Total Data                                                                                                                                                                                               $.00
                                                                                                                           Total Usage and Purchase Charges                                                                                                                                                                        $.00


                                                                                                                          Surcharges+
                                                                                                                          Fed Universal Service Charge                                                                                                                                                                             .74
                                                                                                                          Regulatory Charge                                                                                                                                                                                        .17
                                                                                                                          Administrative Charge                                                                                                                                                                                   1.23
                                                                                                                          Other Charges and Credits
                                                                                                                          Trade-In Device Promo credit                                                                      5 or 24                                                                                          -16.66
                                                                                                                          Mobile Telephone Number Change                                                                                                                                                                       15.00
                                                                                                                                                                                                                                                                                                                                $.48
                                                                                                                           Taxes, Governmental Surcharges and Fees+
                                                                                                                           NC State 911 Fee                                                                                                                                                                                          .65
                        Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 23 of 69
        verizon✓                                                                                                                           Invoice Number Account Number            Date Due Page
        :                     -   .              '      .         ' .....,.   '      ··- ·--·•····...·~-···· ·-··· ·--- ' · . . - ··--····~-· ····-•.. -.-.---· ·· ----~
                                                                                                                                                                       ~..
                                                                                                                                                                        ,            •..    . . ... .   --    , -- ·· ·-
    .;  !.__   . ____ __ __ _ _ _ _ __ _ _ __   · - · - ---..--·~-- - - --
                                                                          ,•, ·
                                                                              - · - - - - - ~ - ~- - - -
                                                                                                                                     · 9816092443
                                                                                                             -- - - - , - - ~----· ~ - -   - ~-------
                                                                                                                                                          522919844-00003 10/31/18 10 of 18                                ..   '   -    ••   • • •




                                                                                                           Monthly Charges; continued
                                                                                                        Taxes, Governmental Surcharges and Fees+
                                                                                                      . NC Telecom Relay Srvc Surchg                                                                                                  .08
                                                                                                        NC State Telecom Sales Tax                                                                                                   2.01
                                                                                                        NC state Sales Tax                                                                                                            .17
                                                                                                        Mecklenburg Cnty Telecom Sales                                                                                                .97
                                                                                                        Mecklenburg Cnty Sales Tax                                                                                                    .07
                                                                                                        Mecklenburg Cnty PT Sales Tax                                                                                                 .02
                                                                                                                                                                                                                                    $3.97

                                                                                                       Tota.I Current Charges for 704-617-9493
                                                                                                           +Percentage-based taxes, fees, and surcharges apply 1o charges for this line, Including overage
                                                                                                                                                                                                                           $100.48                    I
                                                                                                           charges, plus this line's share of account charges.




ij          Summary for Marjorie Acevedo: 704-619-3519
':.b5

        Your Plan                                                                                          Monthly Charges
                                                                                                           Business Unlimited Tablet                                                       10/09 -11/08                             45.00
        Business Unlimited Tablet                                                                                                                                                                                               $45.00
        $45.00 monthly charge
        $.25 per minute                                                                                    Usage and Purchase Charges
        Unllmlted Data                                                                                     Data                                                         Allowance   Used                BIiiabie                Cost
        Unlimited monthly gigabyte                                                                         Gigabyte Usage                                  gigabytes unlimited       .314                    --                     --
                                                                                                           Total Data                                                                                                                   $.00

            Have more questions about your charges?                                                        Total Usage and Purchase Charges                                                                                             $.00
            Get details for usage charges at
            www.vz:w.com/mybusinessaccount.                                                                surcharges
                                                                                                           Regulatory Charge                                                                                                             .02
                                                                                                           Administrative Charge                                                                                                         .06
                                                                                                                                                                                                                                     $.08
                                                                                                           Taxes, Governmental surcharges and Fees
                                                                                                           NC State Telecom Sales Tax                                                                                                    .47
                                                                                                           Mecklenburg Cnty Telecom Sales                                                                                                .23
                                                                                                                                                                                                                                        $.70          j
                                                                                                           Total Current Charges for 704-619-3519                                                                               $45.78




                                      Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 24 of 69
      verizon✓                                                                Invoice Number Account Number                                      Date Due Page
                                                                                . ...... __,..,• - • - - .• •··----- - · ---·-· . . . . --- --· --
                                                                        . . _ ,.,.,..,

                                                                            ' 9816092443 .522919844-00003 10/31/18 18 of 18


       Need-to-Know Information

      Explanation of Surcharges

      Surcharges include (i) a Regulatory Charge (which helps defray
      various government charges we pay including government number
N
      administration and license fees); (ii) a Federal Universal Service
      Charge (and, if applicable, a State Universal Service Charge) to
i
N
      recover charges imposed on usi,y the government to support
      universal service; and (iii) an Administrative Charge, which helps
"
;;;
      defray certain expenses we incur, including: charges we, or our
      agents, pay local telephone companies for delivering calls from our
D
0
      customers to their customers; fees and assessments on our
:     network facilities and services; property taxes; and the costs we
0
a     incur responding to regulatory obligations. Please note that these
0
      are Verizon Wire less charges, not taxes. These charges, and
      what's Included, are subject to change from time to time.

      Bankruptcy Information

      If you are or were in bankruptcy, this bill may include amounts for
      pre-bankruptcy service. You should not pay pre-bankruptcy
      amounts; they are for your information only. Mail bankruptcy-related
      correspondence to 500 Technology Drive, Suite 550, Weldon
      Spring, MO 63304.

I     Late Payment Information

      A late payment applies for unpaid balances. The charge is the
      greater of $5 or 1.5% per month, or as permitted by law. Failure to
      pay bills on time may result in negative credit reporting.

      FUSCChange

      The Federal Universal Service Charge (FUSC) is a Verizon Wireless
      charge that is subject to change each calendar quarter based on
      contribution rates prescribed by the FCC. On October 1, the FUSC
      increased to 5.27% percent of assessable wireless charges, other
      than separately billed interstate and international telecom charges.
      The FUSC on separately billed interstate and international telecom
      charges increased to 20.10% percent. For more details, please call
      888.684.1888.




                       Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 25 of 69
11:.Ut'CN NUHTII AMeRICA INC
                                                                                                                                    6437

. REFERENCE NO.                DESCRIPTION
                                                            •
                                                       INVOICE DATE        INVOICE AMOUNT      DISCOUNT TAKEN         AMOUNT PAID
9817975208                                                      11/8/1 ~             886.02                                             886.02
9817975209                                                      11/8/1 3            2,212.89                                       2,212.89




   CHECK DATE          CHECK NO.                                PAYEE                          DISCOUNTS TAKEN      CHECK AMOUNT

 11/27/18            6437                Verizon Wireless                                                                          $3,098.91

• Q                                                     1111111111111111 Ill
       Rcv 1117                                         104431                                                   10~43 (7118)J?.2787G    O•




                  Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 26 of 69
   verizon✓                                                                                                                         Invoice Number        Account Number           Date Due Page
                                                                                                                                    9817975209            522919844-00003          11/30/18 4 of 18

Overview of Lines

                                                                           Usage             Surcharges    Taxes,
                                                    Account                 and               aid other Governmental lhlrd-Party
                                                   Charges    Monthly     Purchase Equipment Charges and Surcharges    Charges       Total
                                                  and Cfedits Charges     Charges Charges      Credits    and fees (lndudes Tax)    Charges
Account Plan and Charges.. (pg.2)                      $.00     $110.00                                        $.00         $.00     $110.00




                                                                            Usage              Surcharges   Taxes,
                                                                             and               and Other Governmental Third-Party                Voice
                                                     Page       Monthly   Purchase Equipment Qiarges and Surcharges   Charges        Total        Plan      Messaging       Data        Voice   Messaging    Data
Lines Charges                                       Number      Charges   Charges Charges      Credits    and fees (lndudes Tax)    Charges      Usage       Usage         Usage       Roaming Roaming      Roaming
704-248-9902 Allen Bennett                                5       $56.99     $3.78                 $3.74      $3.55                   $68.06         36         9           .167GB
704-512- 1046 Sheri Geraghty- lpad                        6       $20.00                            S.08       s.oo                   $20.08                                 .005GB
704-512-1246 Sheri Geraghty- lpad                         6       $20.00                            S.08       s.oo                   $20.08                               2.921GB
704-617-9493 Ma111e Acevedo                               7       $33.00              $33.33     -$14.83      $1.93                   553.43      890          68          3.891GB
704-619-3519 Marjorie Aceveda                             8       $45.00                            $.08       S.70                    $45.78                                .328GB
864-979-7723 Mar1ln Borutta                               9       $20.00 $1,014.90               $205.83     $87.12                 $1,327.85     679          22          29.015GB
980-214-0341 lim Hickman                                 10       $40.00                           $2.18      $2.75                    $44.93     34           28            .0426B
980-266-8716 Marjorie Acevedo                            11       $71.10              $80.06       $3.37      $3.01                  $157.54       11          2             .13968
980-282-8239 Marjorie Acevedo                            12       $45.00                            $.08       $.70                    $45.78                               2.445GB
980-282-8277 Marjorie Acevedo                            13       $45.00                            $.08       S.70                    $45.78                              3.833GB
980-308-4557 Brad Welsh                                  13       $33.00              $33.33       $1.83      $1.93                    $70.09     847          365         2.425GB
980-308-4662 Cms Collins                                 14       $38.00              $22.91       $1.83      $1.93                    $64.67     396          176         10.231GB
980-308-4677 James Taylor                                16       $33.00              $22.91       S1.83      S1.93                    $59.67     132         2,330        3.681GB
980-939-4420 Sheri Geraghty                              77       $35.00              $36.24       $4.85      $3.06                    $79.15     685          644          4.557GB

Total current Charges                                  $.00      $845.09 $1,018.68   $228.78     $211.03    $109.31         $.00    $2,212.89




                                                    Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 27 of 69
                                        1-0       z · s,ssua     oiutooo
                        6   .,j()   Z 9d l lll~l!Oi 91: ~I ZIOS ~St! voo,1110J
verizon✓


                                           Monthly Charges, continued
                                           Total current Charges 1or 704-512-1246
                                           +Percentage-based taxes, lees, and surcharges apply to charges for this line, Including overage
                                                                                                                                                   $20.08        j
                                           charges, plus this line's share ol account charges.




                                                                                                                     . ·-... - ·-····-·- ·-·· -···· .. ......,.._ .....J
Summary for Marjie Acevedo: 704-617-9493

Your Plan                                  Monthly Charges
                                           Smartphone Line Access                                                 11/09 -12/08                       20.00
The new Verizon Plan Unlimited             Total Mobile Protectlon - Asurlon                                      11/09 -12/08                       13.00
(see pg 3)                                                                                                                                          $33.00

                                           Equipment Charges
 Have more questions about your charges?
 Get details for usage charges at          Device Payment Agreement 1309106930 - Payment 6 of 24                                                     33.33
 www.vzw.com/mybusinessaccount.                 Paid 166.72
                                                PastOue .00
                                                Balance (after this month's current payment) 599.94
                                                                                                                                                    $33.33

                                           Usage and Purchase Charges
                                           Voice                                               Allowance       Used           BIiiabie            Cost
                                           Shared                                   minutes unlimited          890               --                  --
                                           Mobile to Mobile                         minutes unlimited           12               --                  --
                                           Night/Weekend                            minutes unlimited           198              --                  --
                                           Total Voice                                                                                                  $.00

                                           Me~aglng                                            Allowance       Used           BIiiabie            Cost
                                           Text, Picture & Video                 messages unlimited             68               --                  --
                                           Total Messaging                                                                                              $.00

                                           Data                                                Allowance       Used           BIiiabie            Cost
                                           Gigabyte Usage                          gigabytes    unllmlted      3.891             --                  --
                                           Total Data                                                                                                   $.00
                                           Total Usage and Purchase Charges                                                                             $.00

                                           Surcharges+
                                           Fed Universal Service Charge                                                                                  .43
                                           Regulatory Charge                                                                                             .17
                                           Administrative Charge                                                                                       1.23
                                           Other Charges and Credits
                                           Trade-In Device Promo Credit                   6of24                                                   -16.66
                                                                                                                                                 -$14.83
          Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 28 of 69
          verizon✓                                                                                                            Invoice Number .Account Number                                         Date Due Page
          ,- • •-u - -   • ~-•-• •- • ••" •" ' ,,• • ••• -•~-• - - - - - ~ - ----• ...~••- - • • • • - - - •~ ••- "   ~-:- ••- •• ••••••••• ••••• "" '' •••• ••••~ •-••- ••• •• •• - ••• •• • •• - ( ••• '
                                                                                                                                               ~                                                             ••• .' • • •••••• - "• •-•-• • ••••• ••-.; •••-•• - •• ••
          ! ·-···--· . ~-.·. ;,,_,., .... '.". ·,:~-r.-··_··-·..,<.~ :'.~)- ,:-~,; --·--· :-__--                      ..... :.~!7~!~~                   _.!~.1~4-4~-~~~ _ 1.1 ~_01_1~--~0!_1_9. _ __ --- _

                                                                                                  Monthly Charges, continued
..                                                                                               Taxes, Governmental Surcharges and Fees+
                                                                                                 NC State 911 Fee                                                                                                                                        .65
Ii! ...
_,
                                                                                                 NC Telecom Relay Srvc Surchg                                                                                                                            .08
.. 0
                                                                                                  NC state Telecom Sales Tax                                                                                                                             .72
                                                                                                  NC state Sales Tax                                                                                                                                     .09
                                                                                                  Mecklenburg CntyTelecom Sales                                                                                                                          .34
                                                                                                  Mecklenburg Cnty Sales Tax                                                                                                                             .04
                                                                                                  Mecklenburg Cnty PT Sales Tax                                                                                                                          .01
                                                                                                                                                                                                                                                    $1.93        ✓
                                                                                                 Total current Charges ror 704-817-9493                                                                                                          $53.43
                                                                                                 +Percentage-based laxes, fees, and surcharges apply to charges forth!s line, Including overage
                                                                                                 charges, plus this line's share of accourrt charges.




          Your Plan                                                                              Monthly Charges
                                                                                                 Business Unlimited Tablet                                                                                   11/09-12/08                            45.00
          Business Unllmtted Tablet                                                                                                                                                                                                               $45.00
          $45.00 monthly charge
          $.25 per minute                                                                         Usage and Purchase Charges
          Unllmlted Data                                                                          Data                                                                       Allowance                Used             BIiiabie                  Cost
          Unlimited monttily gigabyte                                                             G!gabyle Usage                                              gigabytes         unlimited              .328                 --                      --
                                                                                                 Total Data                                                                                                                                            $.00

           Have more questions about your charges?                                               Total Usage and Purchase Charges                                                                                                                      $.00
           Get details for usage charges at
           www.vzw.com/mybusinessaccount.                                                        surcharges
                                                                                                 Regulatory Charge                                                                                                                                       .02
                                                                                                 Administrative Charge                                                                                                                                   ,06
                                                                                                                                                                                                                                                      $.08
                                                                                               · Taxes, Governmental Surcharges and Fees
                                                                                                 NC State Telecom Sales Tax                                                                                                                              .47
                                                                                                 Mecklenburg CntyTelecom Sales                                                                                                                           .23
                                                                                                                                                                                                                                                      $.7D

                                                                                                 Total Current Charges for 704-619-3519                                                                                                          $45.78
                                                                                                                                                                                                                                                                    j

                                 Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 29 of 69
             verizon✓                                                              Invoice Number Account Number   Date Due Page
                                                                                   9817~75209    522919844-00003 11/30/18 18 of 18


              Need-to-Know Information

.,.ls        Explanation of Surcharges

             Surcharges include (i) a Regulatory Charge (which helps defray
§            various government charges we pay including government number
0
NN           administration and license fees); (ii) a Federal Universal Service
.....
... "'       Charge {and, if applicable, a State Universal Service Charge) to

-~~...       recover charges imposed on us by the government to support
             universal service; and (iii) an AdministratiVe Charge, which helps
.."'
N .j
             defray certain expenses we incur, including: charges we, or our
.,.,    ..   agents, pay local telephone companies for delivering calls from our
             customers to their customers; fees and assessments on our
-N

gg
   ..
_. N
., _         network facilities and services; property taxes; and the costs we
.... 0
             incur responding to regulatory obligations. Please note that these
:5           are Verizon Wireless charges, not taxes, These charges, and
0
             what's Included, are subject to change from time to time.
"
             Bankruptcy Information

             If you are or were in bankruptcy, this bill may include amounts for
             pre-bankruptcy service. You should not pay pre-bankruptcy
             amounts; they are for your information only. Mail bankruptcy-related
             correspondence to 500 Technology Drive, Suite 550, Weldon
             Spring, MO 63304.

•            Late Payment Information

             A late payment applies for unpaid balances. The charge is the
             greater of $5 or 1.5% per month, or as permitted by law. Failure to
             pay bills on time may result in negative credit reporting.

             Device Payment Schedule

             Please log into sso.verizonenterprise.com and navigate to View
             Statements in the Billing section to view your payment schedule for
             your 'Device Payment Agreement(s).'




                           Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 30 of 69
TEUPEN NORTH AMERICA INC                                                                                                         6505

                                               i.:
 REFERENCE NO.              DESCRIPTION              INVOICE DATE     INVOICE AMOUNT      DISCOUNT TAKEN         AMOUNT PAID

9819883114                                                 12/8/1,)               14.41                                               14.41




   CHECK DATE         CHECK NO.                            PAYEE                          DISCOUNTS TAKEN      CHECK AMOUNT

12/27/18             6505             Verizon Wireless                                                                                $14.41

eo    Rov 1/ 17
                                                      II II 1111111 11111111
                                                      104431                                                10-1-13 (7/ 18) J227876   0 •




                  Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 31 of 69
      -verizon✓
         ~-----~-- .....~,·- ·- •_,.,,.,_~~ ··-~q-
r --·- -······-·
                                                                                                                                              Invoice Number       Account Number
                                                                                                                                                                                        • - -
                                                                                                                                                                                                Date Due Page
                                                                                                                                                                                                · - · ·· · · · - - · • • • • tt• - - - -   ----- -~- --· - ·   •
t
                                                                                                                                              9819883114           522919844-00003              12/31/18 4 of 20

    Overview of Lines

                                                                                     Usage             SUrdlarges    Taxes,
                                                         Account                       and              and Other Governmental Third-Party
                                                         Charges        Monthly     Purchase Equipment Charges and Surdlarges   Charges        Total
                                                        and credits     Charges     Charges Charges      Credits    and Fees (includes Tax)   Charges
    Account P1an and Charges.. (pg.2)                        $.00        $110.00                                          $.DO       $.00      $110.00




                                                                                      Usage               SUrdlarges   Taxes,
                                                                                       and          and Other Governmental Third-Party                     Voice
                                                            Page        Monthly Purchase Equipment Chargesand Surdlarges    Charges            Total       Plan      Messaging        Data                     Voice               Messaging                Data
    Lines Charges                                         Number        Charges Charges Charges      Credits    and Fees (includes Tax)       Charges      Usage      Usage          Usage                 Roaming                  Roaming               Roaming
    704-248-9902 Allen Bennett                                   5        $56.99                              S2.98      $3.23                  $63.20         8        29           .157GB
    704-512- 1046 Sheri Geraghty - !pad                          6        S20.00                               S.08       S.00                  $20.08
    704-512-1246 Sheri Geraghty- Ipad                            6        S20.00                               s.os       s.oo                  $20.08                               1.868GB
    704-617-9493 MarPe Acevedo                                   7       $33.00                  S33.33     -$14.83     Sl.93                   $53.43     590          73           2.982GB
    704-619-3519 Marjorie Acevedo                                8       $45.00                                s.os      S.70                   $45.78                                .376GB
    864-979-n23 Martin Borutta                                   8       $40.50        $31.84                $12.35     $6.19                   $90.88      16           4            .376GB
    980-214--034111m Hickman                                    10       $40.00                               52.18     S2.75                   $44.93      16          17            .028GB
    980-266-8716 William Landen                                 11      -S15.47                               -$.09     -$.29                  -$15.85     323          137         30.797GB
    980-282-8239 Marjorie Acevedo                               14       $45.00                                s.os      S.70                   $45.78                                .288GB
    980-282- 8277 Marjorie Acevedo                              15       $45.00                                $.08      $.70                   $45.78                               2.531GB
    980-308-4557 Brad Welsh                                     15       $33.00                  $33.33       Sl.83     Sl.93                   $70.09     1049         396         21.078GB
    980-308-4662 Chris Collins                                  16       S38.00                  $22.91       S1.83     Sl.93                   $64.67     185          166         11.539GB
    980-308-4677 James Taylor                                   18       $33.00                  522.91       $1.83     S1.93                   $59.67     195         1,035         5.659GB
    980-939-4420 Sheri Geraghty                                 19       $35.00                  $36.24       $4.85     $3.06                   $79.15     495          554          4.918GB

    Total Current Charges                                    $.DO        $579.a.?      $31.84   $148.72      $13.33    $24.76        S.00      $797.ffT




                                                        Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 32 of 69
                                             1-0                         UIIOZGDO
                                Ol Ml Z "!ld t'l:~101nz IIC' Ci'Zt ztnCi !PC.IT VOBf)nn~
  verizon"                                                                                    Invoice Number Account Number              Date Due Page
• r·--- -·· - -···-· · .. ... -·   - · •y-••··- .   .   .   -   • ·-   .        .- ,...,,          .   -   -                    . -.      .. • •. _   - ·· · - - ·- - - --   ·•-~- - - - •-~·-- ··· -~·-·•,,,


  ~ __---·-----··_---------· _-_
                               :~L__~:-~L-~.:~~~---:.·_
                                                      ·:~---·.,...-.,:_-----~--~]-~ -~~~-1-~                   ---~~~-! ~~~0000~         ~~-~!~~- !-0!3.0_ ______________ l

   Summary for Marjie Acevedo: 704-617-9493

  Your Plan                                                                Monthly Charges
                                                                           Smartphone Line Access                                            12/09 - 01/08                            20.00
  The new Verizon Plan Unlimited                                           Total Mobile Protection - Asurlon                                 12/09 - 01/08                            13.00
  (see pg 3)                                                                                                                                                                        $33.00

                                                                           Equipment Charges
   Have more questions about your charges?
   Get details for usage charges at                                        Device Payment Agreement 1309106930 - Payment 7 of 24                                                      33.33
   www.VNJ.com/mybusinessaccount.                                              Paid 200.05
                                                                               Past Due .00
                                                                               Balance (after this month's current payment) 566.61
                                                                                                                                                                                   $33.33

                                                                           Usage and Purchase Charges
                                                                           Voice                                        Allowance        Used            BIiiabie                 Cost
                                                                           Shared                               minutes unlimited        590                 --                      --
                                                                           Mobile to Moblle                     minutes unlimlted          4                 --                      --
                                                                           Night/Weekend                        minutes unllmlted        231                 --                      --
                                                                           Total Voice                                                                                                   $.00

                                                                           Messaging                                        Allowance    Used            BIiiabie                 Cost
                                                                           Text, Picture & Video               messages unlimited         73                 --                      --
                                                                           Total Messaging                                                                                               $.00

                                                                           Data                                             Allowance    Used            BIiiabie                 Cost
                                                                           Gigabyte Usage                       gigabytes    unlimited   2.982                --                      --
                                                                           Total Data                                                                                                    $.00
                                                                           Total Usage and Purchase Charges                                                                             $.OD

                                                                           surcharges+
                                                                           Fed Universal Service Charge                                                                                   .43
                                                                           Regulatory Charge                                                                                              .17
                                                                           Administrative Charge                                                                                       1.23
                                                                           other Charges and Credits
                                                                           Trade-In Device Promo Credit               7 of 24                                                     -16.66
                                                                                                                                                                               -$14.83
                                                                           Taxes, Governmental Surcharges and Fees+
                                                                           NC State 911 Fee                                                                                               .65
                                                                           NC Telecom Relay Srvc surchg                                                                                   .08
                                                                           NC State Telecom Sales Tax                                                                                     .72
                                                                           NC State Sales Tax                                                                                             .09
                                                                           Mecklenburg Cnty Telecom Sales                                                                                 .34
                                                                           Mecklenburg Cnty Sales Tax                                                                                     .04
                                                                           Mecklenburg Cnty PT Sates Tax                                                                               .01
                                                                                                                                                                                     $1.93



                  Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 33 of 69
          verizon✓                                                                                                                                              Invoice Number Account Number                                             Date Due Page
          i . .· .. ·. ---~-p:                                              ;_ .                                                              ---- ··-001ooai114 522019844~ooooi_1_m1)1a·i~,·20·- ···-.... . ... - 1
          I •-•-• • •- - - • • - ~ -- --~ ••-•--·-~-,--..-                   -...., - - - . . ·· ··· · - -•·• --•·-·· • •       ,_      . •··-··• •• ·-~-" -·"•· ·••-··.. •-•· - -··• --· ~- -• ··• - ~-- -- ~ ...••·•- ·   --- - ••- ~ - - -----·- - -•-·· .. · • • -·--- -- ·· - . .. ..   ,.. ,., ·-••·· •




                                                                                                                             Monthly Ch~rges, continued
                                                                                                                            Total Current Charges for 704-617-9493
                                                                                                                            +Percentage-based laxes, lees, aoo surcharges apply to charges for this line, including overage
                                                                                                                            charges. plus this l!ne"s share of account charges.
                                                                                                                                                                                                                                                                                  $53A3
                                                                                                                                                                                                                                                                                                       J
          ! .......... . . .. . ---··•--·~-... -, .•. ,... ,.-- ,---··· · -- -· : · ··- -· . , .. . ......... ·· •·- ·· ~ . •., ... . . . . ._.. ..... ... __ __ . •. . ..• • ..
,, o...
                                                                                                                                         ~




'.,..
          !.,. _____: _          . .. ... . - •• ,. _ _____,._ ___ ________________ , ...,..,.. ,. - · -· ··· ·•· · ···· ·----•----·-·•· - - • - - ···· ••

!N
::
,D
          Summary for Marjorie Acevedo: 704-619-3519
iI
I


          Your Plan                                                                                                         Monthly Charges
                                                                                                                            Business Unlimited Tablet                                                                                           12/09 - 01/08                      45.00
          Business Unllmlted Tablet                                                                                                                                                                                                                                               $45.00
          $45.00 monthly charge
          $.25 per minute
                                                                                                                             Usage and Purchase Charges
          Unllmlted Data
£1
I'~~
          Unlimited monthly gigabyte
                                                                                                                             Data
                                                                                                                             Glgabyle Usage                                                      gigabytes
                                                                                                                                                                                                                   Allowance
                                                                                                                                                                                                                      unllmHed
                                                                                                                                                                                                                                           Used
                                                                                                                                                                                                                                            ,376
                                                                                                                                                                                                                                                           BIiiabie
                                                                                                                                                                                                                                                               --
                                                                                                                                                                                                                                                                                 Cost
                                                                                                                                                                                                                                                                                    --
                                                                                                                            Total Data                                                                                                                                                 $.00

            Have more questions about your charges?                                                                         Total Usage and Purchase Charges                                                                                                                           $.00
            Get details for usage charges at
            www.v-zw.com/mybusinessaccount.                                                                                 Surcharges
                                                                                                                            Regulatory Charge                                                                                                                                          .02
                                                                                                                            Administrative Charge                                                                                                                                      .06
                                                                                                                                                                                                                                                                                      $.08
                                                                                                                             Taxes, Governmental surcharges and Fees
                                                                                                                             NC State Telecom Sales Tax                                                                                                                                 .47
                                                                                                                             Mecklenburg Coty Telecom Sales                                                                                                                             .23


                                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                      $.70

                                                                                                                            Total Current Charges for 704-619-3519                                                                                                               $45.78




          Summary for Martin Borutta: 864-979-7723

          Your Plan                                                                                                         Monthly Charges
                                                                                                                            New Plan
          The new Verizon Plan Unllmlted
          (see pg 3)                                                                                                        Unlimited Together - World                                                                                          11/28 -12/08                          5.50
                                                                                                                             $15.00 per month/ 11 days on new service
                                          Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 34 of 69
TEUPl:N NOHTit AMl:RICA INC
                                                                                                                                              6554

  REFERENCE NO.                       DESCRIPTION                INVOICE DATE         INVOICE AMOUNT     DISCOUNT TAKEN         AMOUNT PAID

9821818387                                                                  1/8/1 ~             672.90                                            672.90
9821818386                                                                  1/8/1 ~             866.92                                            866.92




     CHECK DATE               CHECK NO.                                PAYEE                             DISCOUNTS TAKEN      CHECK AMOUNT

 1 /?.<;/1 Cl            I ~i:t:.11             .,   '\,\/;,,,lo.,.,                                                                         '1:1 .<;';\Q R':l


• 0                                                                11111111111 11111111
            Revl/ 17                                               104431                                                  10443 (7/18) J227876    0 •




                       Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 35 of 69
     •Verizon✓
! - -~ •- - --•-•--• - • • - _.,_ .,.,__,.___- • -- - -• -••·•&N • •--   -• -   - • - -••-•- • • - - ••--•,,,. - • - - ,.-,,-,.•w••   ~-•   ••,>- • -••-"'" • • •- - · ·••• - •••••·'••· - •- •-••••• -   • •- - • --• • ~ , •~
                                                                                                                                                                                                                                                                  Invoice Number
                                                                                                                                                                                                                                  - - - • - • ••~ • •• - ••••~ •.--, •- - - - -, ••-·•- " >&• -   °'"" - - - • •
                                                                                                                                                                                                                                                                                                                   Account Number
                                                                                                                                                                                                                                                                                                                   & •   • - • - - - •• • - • • -   ••• •   ••   • ••   •   - - • ·-   •   -   ••   • •• •
                                                                                                                                                                                                                                                                                                                                                                                                             Date Due Page
                                                                                                                                                                                                                                                                                                                                                                                                             -   • • • • •• -   •,   • -   •   - - "   "   •   -   · • • •• . , _ , . , . ..., . . , . _ , , _,   ...,, . ,   -••W

                                                                                                                                                                                                                                                                  9821818387                                       522919844-00003                                                                       01/31/19 4 of 16
- - ~ •- -•·------••--·--•••---- - --·-•--- ---·- ---- ---•- •- -•-h•- ••••-·..•·-••••,u-•---- •-                                                                  •-· -••··... • •- · •·· ••-·•••··· • •••• --•• - ••••••-   - - •--•-••••--•••-• o -          • • •••••••••~   •• •   -H•·-•-- ..........~-~ ---- -•--- •-~---------~-•-- ........ -.,..._                                                                         ____,,,. ----~• •••- •-•••-•-••• •••--••••- . . .

Overview of Lines

                                                                                                                       surcharges     Usage
                                                                                                                                     Taxes,
                                                                                  Account             and               and Other Governmental TbIrd-Party
                                                                                 Qiarges    Monthly Purchase Equipment Charges and Surcharges   Cha'lles                                                                                                                Total
                                                                                and Credits Charges Charges Charges      Credits    and Fees (lndudes Tax)                                                                                                          Charges
   Account Plan and Charg~ (pg.2)                                                       $.00                $11D.DO                                                                                                   $JIO                        $.OD                  $110.00




                                                                                                                                      Usage
                                                                                                                                      Surcharges    Taxes,
                                                                                                                                        and
                                                                                                                                       and Other Governmental Third-Party                                                                                                                          Voice
                                                                                   Page                    Monthly Purchase Equipment Charges and Surcharges   Dla'lles                                                                                                 Total                       Plan                      Messaging                                           Data                                       Voice Messaging                                                                                    Data
   Lines Charges                                                                  Number                   Charges Charges Dlarges      Credits    and Fees (lndudes Tax)                                                                                           Charges                        Usage                            Usage                                        Usage                                      Roaming Roaming                                                                               Roaming
   704-243--9902 Allen Bennett                                                                5               $56.99                        $5.67                                      $4.14                        $3.70                                                  $70.50                     66                                  17                                     .219G8
   704-512-1046 Sheri Geragllly- lpad                                                         6               $20.00                                                                    $.08                         $.00                                                  $20.08
   704-512-1246 Sheri Geraghty- lpad                                                          6               $20.00                                                                    $.08                          s.oo                                                 $20.08                                                                                              4.309GB
   704-617-9493 Marjie Acevedo                                                                7               $33.00                                           $33.33                -$14.82                        $1.93                                                  $53.44                    905                                209                                    4.559GB
   704-619-3519 Marjorie Acevedo                                                              8               $45.00                                                                    S.08                         S.70                                                  $45.78                                                                                               .0026B
   864-979-TT23 Martin Borutta                                                                8               $35.00                                                                   $4.84                        $3.06                                                  $42.90
   980-214-0341 lim Hickman                                                                   9               $40.00                                                                   $2.21                        $2.75                                                  $44.96                    146                                  30                                   .0206B
   980-282-8239 Marjorie Acevedo                                                            10                $45.00                                                                    $.08                         S.70                                                  $45.78                                                                                              .2966B
   980-282-82TT Marjorie Acevedo                                                            11                $45.00                                                                    $.08                         S.70                                                  $45.78                                                                                             2.498GB
   980-308-4557 Brad Welsh                                                                  11                $33.00                                           $33.33                  $1.84                        $1.93                                                  $70.10                   1290                               357                                    19.249GB
   980-308-4662 Chris Collins                                                               12                $38.00                                           $22.91                  $1.84                        Sl.93                                                  $64.68                   157                                306                                    8.761GB
   980-308-4677 James Taylor                                                                14                $33.00                                           $22.91                  $1.84                        Sl.93                                                  $59.68                   207                               1,278                                   2.462GB
   980-939--4420 Sheri Geragtrty                                                            15                $35.00                                           $36.24                  $4.84                        $3.06                                                  $79.14                   368                                429                                    5.624GB

   Totail CUrrent Charges                                                               $.00                $588.99                         $5.87           $148.72                       $7.13                  $22.39                           $.DO                 $772.!IO




                                                                                Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 36 of 69
                                                              1-0                                          ~~l9ID0D
verizon1                                                                            Invoice Number Account Number                  Date Due Page
f                  •     •          •           T         •   ,   ,   ......-   ,    •. _   _   '<                         '   •   •     •   •       •   •   ,     •• -   ••• • • •y • •• - -,



i ____________ :_____~--~-~--·___:~ -~:_:__::.~:~'~:~-~--'--~------=~:~-~;_~-- ·~2_18~-~ 87____ ~~~-1_~~~~~~~- -~-1~~,1~_ .?.ot~-~-_________ ________i

Summary for Marjie Acevedo: 704-617-9493

Your Plan                                             Monthly Charges
                                                      Smartphone Line Access                                                            01/09 - 02/08             20.00
The new Verizon Plan Unlimited                        Total Mobile Protection - Asurlon                                                 01/09 - 02/08             13.00
(see pg 3)                                                                                                                                                       $33.00

                                                      Equipment Charges
    Have more questions about your charges?
    Get detai Is for usage charges at                 Device Payment Agreement 1309106930 - Payment 8 of 24                                                       33.33
    www.vzw.com/mybusinessaccount.                         Paid 233.38
                                                           PastOue .00
                                                           Balance (after this month's current payment) 533.28
                                                                                                                                                                 $33.33

                                                      Usage and Purchase Charges
                                                      Voice                                                       Allowance        Used          BIiiabie        Cost
                                                      Shared                                          minutes unlimited                905         --             --
                                                      Night/Weekend                                   minutes unlimited                359         --             --
                                                      Total Voice                                                                                                   $.00

                                                      Messaging                                                   Allowance        Used          BIiiabie        Cost
                                                      Text, Picture & Video                          messages unllmlted            209             --             --
                                                      Total Messaging                                                                                               $.00

                                                      Data                                                        Allowance        Used          BIiiabie        Cost
                                                      Gigaby1e Usage                                  gigabytes    unlimited       4.559           --             --
                                                      Total Data                                                                                                    $.00
                                                      Total Usage and Purchase Charges                                                                              $,00

                                                      Surcharges+
                                                      Fed Universal Service Charge                                                                                  .44
                                                      Regulatory Charge                                                                                             .17
                                                      Administrative Charge                                                                                        1.23
                                                      Other Charges and Credits
                                                      Trade-In Device Promo Credit                          8 of 24                                              -16.66
                                                                                                                                                             -$14.82
                                                      Taxes, Governmental surcharges and Fees+
                                                      NC state 911 Fee                                                                                                .65
                                                      NC Telecom Relay Srvc Surchg                                                                                    ,08
                                                      NC State Telecom Sales Tax                                                                                      .72
                                                      NC State Sales Tax                                                                                              .09
                                                      Mecklenburg Cnty Telecom Safes                                                                                  .34
                                                      Mecklenburg Cnty Sales Tax                                                                                      .04
                                                      Mecklenburg Cnty PT Safes Tax                                                                                   .01
                                                                                                                                                                  $1.93           ✓
                                                      Total Current Charges 1or 704-617-9493                                                                     $53.44
                                                      +Percentage-based taxes, lees, and surcharges apply lo charges for this line, Including overage
           Case 3:20-cv-00518-FDW-DSC     Document
                                    charges,                   16-2
                                             plus 1hls line's share        Filed
                                                                    cl accoum      01/04/21 Page 37 of 69
                                                                              charges.
TEUPEN NORTH AMll:RICA INC                                                                                                      6617

 REFERENCE NO.               DESCRIPTION    I       INVOICE DATE         INVOICE AMOUNT      DISCOUNT TAKEN        AMOUNT PAID

9823763149                                                     2/8/1}               729.39                                           729 .39
9823763148                                                     2/8/1 }              889.11                                           889.11




   CHECK DATE         CHECKNO.                            PAYEE                              DISCOUNTS TAKEN      CHECK AMOUNT

 2/21/19            6617               Verizon Wireless                                                                         $1 ,618.50

• 0    Rcvl/17
                                                      1111111111111111111
                                                      104431                                                   10~-13(7/18>J227876     0 •




                 Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 38 of 69
     -verizon✓
r···· · ···-·--·-- - -- --- - ··-   ···-·---···.,--,.. --... . -·--·- - ·· - ·-··-· ---- ·--·--·-
                                                                                                                                                                                 Invoice Number
                                                                                                     ..... .......... •······-·-·• --- --·--· ..... - - · ...... · --···---- ·- - --    -
                                                                                                                                                                                                                Account Number                    Date Due Page
                                                                                                                                                                                              ---- --··---------·-------·----·-•--· ·-··- ·--- -.. · --·- -- ---·-- ·- ·- - --·--· .. .,.........,
I                                                                                                                                                                                9823763149                     522919844-00003                   02/28/19 4 Of 16                               i
                                                                                                                                                                         - --            ·-   -   - --                                                                                      __J


Overview of Lines

                                                                                             Usage             Surcharges    Taxes,
                                                               Account                        and               and Other Governmental Third-Party
                                                               Charges     Monthly          Purchase Equipment Charges and Surcharges   Charges                                     Total
                                                              and Cred"lls Charges          Charges Charges      Credits    and Fees (Includes Tax)                                Charges
    Account Plan and Charges"" (pg.2)                               $.00        $110.00                                                            $.00                $.00            $110.00




                                                                                        Usage             Surcharges    Taxes,
                                                                                         and               and Other Governmental Third-Party                                                           Voice
                                                                  Page         Monthly Purchase Equipment Charges and Surcharges   Charges                                         Tcrtal                Plan       Messaging             Data           Voice  Messaging             Data
    Unes Charges                                                 Number        Charges Charges Charges      Credits    and Fees (Includes Tax)                                    Charges               Usage        Usage               Usage          Roaming Roaming             Roaming
    704-248-9902 Allen Bennett                                          5        $56.99                                        $3.01              $3.23                                 $63.23            43             65              .041GB
    704-512-1046 Sheri Geraghty- lpad                                   6        520.00                                         $.OB               S.00                                 520.08
    704-512-1246 Sheri Geraghty- lpad                                   6        $20.00                                         $.08               $.00                                 $20.08                                           1.413GB
    704-617-9493 Marje Acevedo                                          7        $33.00                       $33.33         -$14.B2              $1.93                                 $53.44           1946            102            2.844GB
    704-619-3519 Marjorie Acevedo                                       8        $45.00                                         $.08               S.70                                 $45.78                                            .246GB
    864-979-n23 Martin Borutta                                          8        $35.00                                        $4.84              $3.06                                 $42.90           154             7              2.357GB
    980-214-0341 Tim Hickman                                            9        $40.00                                        $2.21              $2.75                                 $44.96            55             10              .055GB
    980-282-8239 Marjorie Acevedo                                     10         $45.00                                         $.08               $.70                                 $45.78                                           .738GB
    980-282-82TT Marjorie Acevedo                                      11        $45.00                                         $.08               $.70                                 $45.78                                          4.535GB
    980-308-4557 Brad Welsh                                            12        $33.00                       $33.33           $1.84              $1.93                                 $70.10           2220            551            9.887GB
    980- 308-4662 Chris Collins                                        13        $38.00                       $22.91           $1.84              S1.93                                 $64.68           409             222            10.993GB
    980-308-4677 James Taylor                                         14         $33.00                       $22.91           $1.84              $1.93                                 $59.68           237            1,436            1.426GB
    980-93S--4420 Sheri Geraghty                                       15        $35.00                                        $4.84              $3.06                                 $42.90            465            294            8.243GB

    Total Current Q'larges                                          $.00        $588.99             $.00    $112A8              $8.00           $21.92                 $..DO           $729.39




                                                              Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 39 of 69
                                                 1-0                            IIIOZIODO
verizon✓                                                                               Invoice Number Account Number                                              Date Due Page
!             •      .         •     ,· '    . ..       • '   I                                 ,,   I'      .       ..   ,,,, '   ,., •   ,,.. _. , .,.   -.,.     ..   •   • • .              -   '~   • -    ~   '   -   !



i ·__ --· _· -···------ _·- _ .... -- ··--·· --- - · -- -· , ,_ - ---~- .:':: : _:_ ~- _-~- ----~82~!~~~~-       _~-2~)~~-::~0~~3__0?{2~!~-~----?_0!.~~---·---_·-· .... ..                                                  !

Summary for Marjie Acevedo: 704-617-9493

Your Plan                                                          Monthly Charges
                                                                  Smartphone line Access                                                                                 02/09 - 03/08                         20.00
The new Verizon Plan Unllmlted                                    Total Mobile Protection - Asurlon                                                                      02/09 - 03/08                         13.00
(see pg 3)                                                                                                                                                                                                 $33.00

                                                                  Equipment Charges
    Have more questions about your charges?
    Get details for usage charges at                              Device Payment Agreement 1309106930 - Payment 9 of 24                                                                                        33.33
    www.vzw.com/mybusinessaccount.                                     Paid 266.71
                                                                       Past Due .00
                                                                       Balance (after this month's current payment) 499.95
                                                                                                                                                                                                           $33.33

                                                                   Usage and Purchase Charges
                                                                   Voice                                                           Allowance                      Used               BIiiable            Cost
                                                                   Shared                                         minutes           unlimited                     1946                 --                      --
                                                                   Moblle to Mobile                               minutes           unlimited                       5                  --                      --
                                                                   Night/Weekend                                  minutes           unlimited                      550                 --                      --
                                                                   Total Voice                                                                                                                                  $.00

                                                                   Messaging                                                       Allowance                      Used               BIiiable            Cost
                                                                   Text, Picture & Video                         messages          unlimlted                       102                 --                      --
                                                                   Total Messaging                                                                                                                              $.00

                                                                   Data                                                            Allowance                      Used               BIiiabie            Cost
                                                                   Glgabyle Usage                                 gigabytes          unlimited                    2.844                --                      --
                                                                   Total Data                                                                                                                                   $.00
                                                                   Total Usage and Purchase Charges                                                                                                             $.00

                                                                   Surcharges+
                                                                   Fed Universal Service Charge                                                                                                                  .44
                                                                   Regulatory Charge                                                                                                                             .17
                                                                   Administrative Charge                                                                                                                        1.23
                                                                   Other Charges and credits
                                                                   Trade-In Device Promo Credit                           9of24                                                                           -16.66
                                                                                                                                                                                                         -$14.82
                                                                   Taxes, Governmental Surcharges and Fees+
                                                                   NC State 911 Fee                                                                                                                              .65
                                                                   NC Telecom Relay Srvc Surchg                                                                                                                  .08
                                                                   NC State Telecom Sales Tax                                                                                                                    .72
                                                                   NC State Sales Tax                                                                                                                            .09
                                                                   Mecklenburg Cnty Telecom Sales                                                                                                                .34
                                                                   Mecklenburg Cnty Sates Tax                                                                                                                    .04
                                                                   Mecklenburg Cnty PT Sales Tax                                                                                                                 .01
                                                                                                                                                                                                               $1.93



             Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 40 of 69
           verizon✓                                                                                                                                  Invoice Number Account Number                                            Date Due Page
           r•--•-• ,, •••- •••·-·••·••·               ,
           L. . . . :· ·>-: .
                                                                T - --        • •- · ·-••-- • ·- -• •• . ._ .. ..... , •· ••· -• ••                     • • •• • •• • • ... •·•• .... . , ···•- •••·•• • ••• •••- • - · ·• -•"•• •· - - •- - " "" •- - · - · - - - • • •··•
                                                           . . . . , ,,,                             · . ·                               .·          9823763149 522919844-00003 02128/19 8 of 16 .                                                                        ;
               '   •••.... • •• --••• ~   • • •-•••- ~- ~ . -- - - •·-   -• ---- ~ • ••• - •- •••• ••• • •~- • . .-•• •- • • •   ••••• • ••••• •• .. ••-••   • • •' ' •• u , , •- ~---• -• •- •   -~-~--•---•◄•---•-•----- •,-•-~••-~--.                              • •. '




                                                                                                               Monthly Charges, continued
                                                                                                              Total Current Charges tor 704-617-9493
                                                                                                              -+ Percerrtaga-based 1aXe9, fBes, e.nd surcharges apply to charges for lhls llne, Inclwing overage
                                                                                                                                                                                                                                                      $53.44          J
                                                                                                              charges. p!U8thla llne'asharo of account charges.
...' ...
'I




:i                                                                 ·:.
           [.·· •==·~ ~·~~-=~~.~ - ~~~~- :~-==~:-~ =--~:__:·~-~: -= ::·~ :~·::::-- '.·:                                              ',,,·:~.·. •-~-:~:::.~'::=··. : . .-:~~-=-~:::·:.·-.--:~·~-:. ~~· .~~- ·=:. - ~:-~~--~~~:~= ~~:~~.=--.: --~:--·1
.....
=-
,
    N
           Summary for Marjorie Acevedo: 704-619-3519
i



           Your Plan                                                                                          Monthly Charges
                                                                                                              Business Unlimited Tablet                                                                                 02/09 - 03/08                   45.00
           Business Unlimited Tablet                                                                                                                                                                                                                  $45.00
           $45.00 monthly charge
           $.25 per minute                                                                                     Usage and Purchase Charges

m
r ., Unlimited Data
           Unlimited monthly gigabyte
                                                                                                               Data
                                                                                                               Gigabyte Usage
                                                                                                               Total Data
                                                                                                                                                                                         gigabytes
                                                                                                                                                                                                      Allowance
                                                                                                                                                                                                       unllmited
                                                                                                                                                                                                                   Used
                                                                                                                                                                                                                    .246
                                                                                                                                                                                                                                  BIiiabie
                                                                                                                                                                                                                                     --
                                                                                                                                                                                                                                                     Cost
                                                                                                                                                                                                                                                        --
                                                                                                                                                                                                                                                           $.00

            Have more questions about your charges?                                                            Total Usage and Purchase Charges                                                                                                            $.00
            Get details for usage charges at
            www.vzw.com/mybusinessaccount.                                                                     Surcharges
                                                                                                               Regulatory Charge                                                                                                                            ,02
                                                                                                               Administrative Charge                                                                                                                        ,06
                                                                                                                                                                                                                                                          $.08
                                                                                                               Taxes, Governmental Surcharges and Fees
                                                                                                               NC state Telecom Sales Tax                                                                                                                   ,47
                                                                                                               Mecklenburg CntyTelecom Sales                                                                                                                ,23



                                                                                                              Total Current Charges for 704-619-3519
                                                                                                                                                                                                                                                          $,70

                                                                                                                                                                                                                                                      $45.78
                                                                                                                                                                                                                                                                       j

           f -                     .           , .                ·-··- ··--···--~··•--ff-•-·~·;· - ·····~.-- -··-- •·---····--···-··....... .,. .. . ·····- ------~--- --- · -~•···---~-· .. --·
           L-·--·-····--- ·· ........ •.....~--- . --- - ~...·--····~·-,. -·,---~--..·---~-_ _., ........ ., --~·--·· ·-·- - ,...,_., ·- --····- -··. ...,._,., ____ ..... ____,._., -· ... -- - -----·--····~····--·- ,...... -··· •------
           Summary for Martin Borutta: 864-979-7723

           Your Plan                                                                                           Monthly Charges
                                                                                                              Smartphone Line kxess                                                                                     02/09 - 03/08                    20.00
           The new Verizon Plan Unllmlted                                                                     Unllmlted Together - World                                                                                02/09 - 03/08                    15.00
           (see pg 3)                                                                                                                                                                                                                                  $35.00
                                           Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 41 of 69
Tl:UP~N NUtl I tt AMt:HICA INC
                                                                                                                                         6661


 REFERENCE NO.                   DESCRIPTION            INVOICE DATE         INVOICE AMOUNT      DISCOUNT TAKEN          AMOUNT PAID

9825728402                                                         3/8/1 l            1,065.39                                          1,065.39
9825728403                                                         3/8/1 l             732.10                                                 732.10




    CHECK DATE           CHECKNO.                             PAYEE                              DISCOUNTS TAKEN      CHECK AMOUNT

 3/22/19               6661                Verizon Wireless                                                                              $1,797.49

• 0                                                       1111111111111111111
        Rcv l / 17                                        104431                                                   10 -1·13 17118) J 22787G    O•




                     Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 42 of 69
   verizon✓                                                                                                                                                         Invoice Number        Account Number             Date Due Page
                                                                                                                                                                    9825728403            52291~0003                 03/31/19 4 of 17

Overview of Lines

                                                                                       Usage             Surcharges     Taxes,
                                                                      Account            and              and Other Governmental Third-Party
                                                                   Charges    Monthly Purchase Equipment Charges a11d Surcharges   Charges                           Total
                                                                  and Credits Charges Charges Charges      Credits     and Fees (lndu des Tax)                      Charges
Account Plan and Charges-• (pg.2)                                           $.00              $110.00                                                 $.DO   $.00    $110.00




                                                                                                      Usage             surcharges    Taxes,
                                                                                                       and               and Other Governmental Third-Party                      Voice
                                                                       Page                  Monthly Purchase Equipment Chargesand Surdlarges    Cllarges            Total        Plai      Messaging       Data         Voice Messaging    Data
Unes Charges                                                          Number                 Charges Charges Charges      Credits    and fees (Includes Tax)        Charges      Usage       Usage          Usage       Roaming Roaning    Roaning
704-248-9902 Allen Bennett                                                        5             $56.99                   $2.16              $3.43    $3.41            $65.99         19        24           .054GB
704-512-1046 Sheri Geraghty- !pad                                                 6             $20.00                                       $.08     $.00            $20.08
704-512-1246 Sheri Geraghty- !pad                                                 6             $20.00                                       $.08     $.00            $20.08                                .600GB
704-617-9493 Marjie Acevedo                                                       7             $33.00                           $33.33   -$14.82    $1.93            $53.44     1164          30          1.713GB
704-619-3519 Marjorie Acevedo                                                     8             $45.00                                       $.08     S.70            $45.78
864-979-7723 Martin Borutta                                                       8             $35.00                                      $4.84    $3.04            $42.88                    1
980- 214-0341 lim Hickman                                                         9             $40.00                                      $2.20    $2.75            $44.95         47        37            .147GB
980-282-8239 Marjorie Acevedo                                                     10            $45.00                                       $.08     $.70            $45.78                                1.420GB
980-2B2-8277 Marjorie Acevedo                                                     11            $45.00                                       S.08     S.70            $45.78                                1.854GB
980-308-4557 Brad Welsh                                                           12            $33.00                           $33.33     $1.84    $1.93            $70.10     992           529         21.497GB
980-308--4662 Chris Collins                                                       13            $38.00                           $22.91     S1.84    $1.93            $64.68     280           139          8.746GB
980-308-4677 James Taylor                                                         74            $33.00                           $22.91     $1.84    $1.93            $59.68     184          1,453         1.247GB
980-939--4420 Sheri Geraghty                                                      15            $35.00                                      $4.84    $3.04            $42.88     443           692          7.269GB

Total current Charges                                                       $.DO              $S88.99                    $2.16   $112A8     $8A1    $22.0S   S.00    $732.10




                                                                    Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 43 of 69
                                                                                             s:nnooo
                        I..   Jt'I )'   n..1   I" T~ftll. T,,7'   ■ I!'   C'7'T   7' lftC .. C'T W Wftll 1'!11111,n"'I
verizon✓                                                                                                                    Invoice Number Account Number                                                    Date Due Page
\                                      .           ....     .,,.           .           ...,..._••                   . :\." ·:J.~ ··-•~        ·. ~.,~     •                          ..                                  .                            ..                           !
.I ~· - -·- ~-... --~ ---··-- --- _,. ---
~
                                                          · ":" ,··i} ·        · ·.: , .;•, .• :: .               . . ··:f, 9825728403 . '.· 522919844-00003 03/31/19 7 of 17
                                            -------______...___ _ ,____ -- -..... ·:·\. :. .. _.;',' ---·· ·----- _____..__- .-. ~ .     ~
                                                                                                                                                                                                                                                                                   l
                                                                                                                                             .-·-··~---.. ' - __., __,,_ . . . . . .;.. .. ~---·------ -- ___;:. ·----- _,,. _..___ -----··---·.. - -····-- ·-~--- ~. . . . . -..~.J



 Summary for Marjie Acevedo: 704-617-9493

Your Plan                                                                                           Monthly Charges
                                                                                                    Smartphone Line .Access                                                                                         03/09 - 04/08                            20.00
The new Verizon Plan Unlimited                                                                      Total Mobile Protection - Asurlon                                                                               03/09 - 04/08                            13.00
(see pg 3)                                                                                                                                                                                                                                                  $33.00

                                                                                                    Equipment Charges
    Have more questions about your charges?
    Get details for usage charges at                                                                Oevice Payment Agreement 1309106930 - Payment 10 of 24                                                                                                   33.33
    www.vzw.com/mybusinessaccount.                                                                       Paid 300.04
                                                                                                         Past Due .oo
                                                                                                         Balance (after this month's current payment) 466.62
                                                                                                                                                                                                                                                            $33.33

                                                                                                    Usage and Purchase Charges
                                                                                                    Voice                                                                           Allowance                 Used               BIiiabie                  Cost
                                                                                                    Shared                                                        minutes unlimited                           1164                   --                      --
                                                                                                    Mobile to Mobile                                              minutes unlimited                            15                    --                      --
                                                                                                    Night/Weekend                                                 minutes unlimited                           342                    --                      --
                                                                                                    Total Voice                                                                                                                                                 $.00

                                                                                                    Messaging                                                           Allowance                             Used               BIiiabie                  Cost
                                                                                                    Text, Picture & Video                                      messages unlimited                                30                  --                      --
                                                                                                    Total Messaging                                                                                                                                             $.00

                                                                                                    Data                                                                           Allowance                  Used               BIiiabie                  Cost
                                                                                                    Gigabyte Usage                                                gigabytes           unlimi1ed                1.713                 --                      --
                                                                                                    Total Oata                                                                                                                                                  $.00
                                                                                                    Total Usage and Purchase Charges                                                                                                                            $.00

                                                                                                    Surcharges+
                                                                                                    Fed Universal Service Charge                                                                                                                                  .44
                                                                                                    Regulatory Charge                                                                                                                                             .17
                                                                                                    Administrative Charge                                                                                                                                      1.23
                                                                                                    Other Charges and Credits
                                                                                                    Trade-In Device Promo Credit                                             10 of 24                                                                      -16.66
                                                                                                                                                                                                                                                           -$14.82
                                                                                                    Taxes, Governmental surcharges and Fees+
                                                                                                    NC State 911 Fee                                                                                                                                           .65
                                                                                                    NC Telecom Relay SIVC Surchg                                                                                                                               .08
                                                                                                    NC State Telecom Sales Tax                                                                                                                                 .72
                                                                                                    NC State Sales Tax                                                                                                                                         .09
                                                                                                    Mecklenburg Cnty Telecom Sales                                                                                                                             .34
                                                                                                    Mecklenburg Cnty Sales Tax                                                                                                                                 .04
                                                                                                    Mecklenburg Cnty PT Sales Tax                                                                                                                              .01
                                                                                                                                                                                                                                                             $1.93



                 Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 44 of 69
         verizon1                                                           Invoice Number Account Number                  Date Due Page
         L. .··---···-.._-:;~:~ ..=-~? ~-_. _; __-._;~~-:-·r~,;z-~·:· ·:·_--:·:~·.9825128403 _.. s22019844-00003 om1119 __a o111 ___
                                                         Monthly Charges, continued


..-'
                                                         Total Cum,nt Charges for 704-617-9493
                                                         +Percentage-based laxes, fees, and surcharges apply to charges lor this Hoo, Including overage
                                                         charges, pll.18 ttis Hoe's share ol acoount charges.
                                                                                                                                                          $53.44
                                                                                                                                                                   J
N



....•j
N




..
::
D
         Summary for Marjorie Acevedo: 704-619-3519
:

         Your Plan                                       Monthly Charges
                                                         Business Unlimited Tablet                                              03/09 - 04/08              45.00
         Business Unlimited Tablet                                                                                                                        $45.00
         $45.00 monthly charge
         $.25 per minute
                                                         Surcharges
.,...~ Unlimited Data                                    Regulatoiy Charge                                                                                   .02
~ Unllmlted monthly gigabyte                             Administrative Charge                                                                               .06
                                                                                                                                                            $.08
                                                          Taxes, Governmental Surcharges and Fees
         Have more questions about your charges?          NC state Telecom Sales Tax                                                                         ,48
         Get details for usage charges at
                                                          Mecklenburg Cnty Telecom Sales                                                                     .22
         WW\N. vzw.com/mybusinessaccount.
                                                                                                                                                            $.70

                                                         Total Cum,nt Charges tor 704-619-3519




         Summary for Martin Borutta: 864-979-7723

         Your Plan                                       Monthly Charges
                                                         Smartphone Une Access                                                  03/09 - 04/08              20.00
         The new Verizon Plan Unlimited                  Unllmlted Together - World                                             03/09 - 04/08              15.00
         (see pg 3)                                                                                                                                       $35.00


          Have more questions about your charges?
          Get details for usage charges at
          www .vzw.corn/mybusinessaccount.


                        Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 45 of 69
  verizon✓
               .
  r·,-~- -•----.. ~-~-~ --••u..-•--   __,_, ·· - ··--- ---..---. ·-- -- --- -   - ----·-·- ···. ----·--
                                                                                                          Invoice Number Account Number                Date Due Page
• j                                                                                                       9825728403                522919844-0Q003 . 03/31/19 17 of 17   ·
  '!   ·~·~--- ~--~.., .... - .,.--,·-·-·~ ~--- --·- --__.,__ -.--- -- -~ ,. ------ ·- - - - ·---· .... -·--- ----------------~--------·- -- ·--~---


       Need-to-Know Information

  Explanation of Surcharges

  Surcharges include (l) a Regulatory Charge (which helps defray
  various government charges we pay including government number
  administration and license fees); (ii) a Federal Universal Service
  Charge (and, if applicable, a State Universal Service Charge) to
  recover charges imposed on us by the government to support
  universal service; and (iii) an Administrative Charge, which helps
  defray certain expenses we incur, including: charges we, or our
  agents, pay local telephone companies for delivering calls from our
  customers to their customers; fees and assessments on our
  network facilities and services; property taxes; and the costs we
  incur responding to regulatory obligatlons. Please note that these
  are Verizon Wire less charges, not taxes. These charges, and
  what's Included, are subject to change from time to time.

   Bankruptcy Information

  If you are or were in bankruptcy, this bill may include amounts for
  pre•bankruptcy charges. You should not pay pre-bankruptcy
  amounts; they are for your information only. In the event Verizon
  receives notice of a bankruptcy filing, pre-bankruptcy charges will
  be adjusted in future invoices. Mail bankruptcy-related
  correspondence to 500 Technology Drive, Suite 550, Weldon
  Spring, MO 63304.

   Late Payment Information

  A late payment applies for unpaid balances. The charge is the
  greater of $5 or 1.5% per month, or as permitted by law. Failure to
  pay bills on time may result in negative credit reporting.




                    Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 46 of 69
                                                                                                                                    6748

 REFERENCE NO.                DESCRIPTION             INVOICE DATE          INVOICE AMOUNT      DISCOUNT TAKEN        AMOUNT PAID

9827728695                                                      4/8/1   1            1,077.44                                     1,077.44
9827728696                                                      4/8/1'                728.60                                         728.60




   CHECK DATE           CHECK NO.                              PAYEE                            DISCOUNTS TAKEN      CHECK AMOUNT

 5/2/19                6748             Verizon Wireless                                                                            $1,806.04

                                                        1111111111111111111
•o        Rev 1/17                                         104431                                                 10443 (7;18) J227876   0 •




                     Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 47 of 69
   verizon✓                                                                                                                                        Invoice Number       Account Number            Date Due Page
                                                                                                                                                   982TT28696           522919844-00003           04/30/19 4 of 17

Overview of Lines

                                                                                           Usage             Surc:barges   Taxes.
                                                            Account                         and               and Other Governmental Third-Party
                                                           Charges    Monthly             Purchase Equipment Charges and Surcharges   Charges       Total
                                                          and Credits Charges             Charges Charges      Credits    and Fees Qncludes Tax)   Charges
Account Plan and Charges.. (pg.2)                               $.00           $110.00                                         $.00       $.00      $110.00




                                                                                           Usage            Surcharges    Taxes,
                                                                                            and              and Other Governmental Third-Party                 Voice
                                                             Page          Manlbly        Purchase Equlpmmt Charges and Surcharges   Charges        Total       Plan      Messaging       Data        Voice  Messaging    Data
Unes Charges                                                Number         Charges        Charges Charges     Credits    and fees (Includes Tax)   Charges      Usage      Usage          Usage      Roaming Roaming     Roaring
704-248-9902 Allen Benrett                                         5            S56.99                               $2.90    $3.21                  $63.10      16          18           .206GB
704-512-1046 Sheri Geraghty- !pad                                  6            $20.00                                $.08     $.00                  $20.08                               .025GB
704- 512-1246 Sheri Geraghty- !pad                                 6            $20.00                                S.08     $.00                  $20.08                              1.064GB
704-617-9493 Marjie Acevedo                                        7            $33.00                    $33.33   -$14.85    $1.93                  $53.41     1445         36          2.953GB
704-619-3519 Marjorie Acevedo                                      8            $45.00                                $.08     S.70                  $45.78                              1.561GB
864-979--7723 Martin Borutta                                       9            $35.00                               $4.63    $3.03                  $42.66                  6
980- 214-0341 Tim Hickman                                         10            $40.00                               $2.15    $2.75                  544.90      33          17           .133GB
980-282--8239 Marjorie Acevedo                                    11            $45.00                                $.08     $.70                  $45.78                               .273GB
980- 282--8277 Marjorie Acevedo                                   11            $45.00                                S.08     S.70                  $45.78                              4.195GB
980-308-4557 Brad Welsh                                           12            $33.00                    $33.33     $1.81    $1.93                  $70.07     2117         388         7.985GB
980-308-4662 Chris Collins                                        13            $38.00                    $22.91     $1.81    S1.93                  564.65     359          108         13.796GB
980-308-4677 James Taylor                                         14            $33.00                    $22.91     $1.81    $1.93                  $59.65     251         1,897        3.770GB
980-939--4420 sreri Geraghty                                      15            $35.00                               $4.63    $3.03                  $42.66     526          537         7.124GB

Total CUnent Charges                                            $.00           $588.99            $.00   $112.48     $5.29   $21.84       $.00      $728..60




                                                           Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 48 of 69
                                              1-a                          1il!LD~DO
                        I,,   .,l("S: )': ~                                c,,
                                               TTbfll.Tff7 -~ C7T 7111\C' ..      'tffln1>nn..,
verizon✓                                                                                                                                                                     Invoice Number Account Number                                                                       Date Due Page
             •          •    -                       .                   ~   .,     •       --.       -- •       .   ~- .                                  '                            ..,                ~       -                          •   - - ~ . ......, .••...,.,,... . . ~ , · - ·~ .. -•- .-~ . - -•       -·     _.,. ...... .. , ......~, ................              . , • • •• "!


~-
t ,. " ••-
                        ·         .
                 ~ - - • • • • ~• - - -• , . ·
                                                 · .                    . __. ::;r:- '':~:( ~.. -,~)\'+\".
                                                 • ~ •• ~ --~ •- -••- ••- · • . - • ~-~ • -• •• • · • • ·- •         .       -   ·•- -• •   -
                                                                                                                                                    . · - ·.. .9827728696 .·                                              s?29'1~44~00003 0413011s
                                                                                                                                                ••• • ••-· - • " • • -- - ~••• • • ••• ••• • - • • - , - ·• • • ~,.__,__,...._,_ ~ - - -• - ~ -.... , M_                   _ ,   M .. O   ,       .   •     0   " ••
                                                                                                                                                                                                                                                                                                                       tot 11
                                                                                                                                                                                                                                                                                                                       • • O, > - ~ -    . ,
                                                                                                                                                                                                                                                                                                                                                  ·
                                                                                                                                                                                                                                                                                                                                                 _ , .... . ,   N _. . . ., . •.,_N   •   ' .
                                                                                                                                                                                                                                                                                                                                                                                                    l
                                                                                                                                                                                                                                                                                                                                                                                                -,--1




                                                                                                                                       Monthly Charges, continued
                                                                                                                                      Total Current Charges for 704-512-1246                                                                                                                                                                         $20.08
                                                                                                                                      +Percentage-based taxes, lees, and surcharges apply lo charges for this line, including overage
                                                                                                                                      charges, plus 1hls line's share ol account charges.




,                                         ..             .                              ~         .          .                   .                                                                         .                                                    .          .                  .
'
<   •-•••• - • • • • ••• • • • - - • - • -· . • • - •    - • •-
                                                                                                                         .
                                                                  • - •- •• - -• - • • •• ••• • •-••'-•· ;,. •••• - • -•~'•- '-•••••-'•w                 ~-.,,,_,.,_-.-,., _,N,. ,,,_.,_,._,,., ~, -,,•• _ _ ..,.,_._•-    • • - • ~ -• ·• -•u - • - •- ~ • ••• ,v- ••-'"                         •~.•



    Summary for Marjie Acevedo: 704-617-9493

Your Plan                                                                                                                              Monthly Charges
                                                                                                                                      Smartphone Line Access                                                                                                                                      04/09 - 05/08                                                 20.00
The new Verizon Plan Unlimited                                                                                                        Total Mobile Protection - Asurlon                                                                                                                           04/09 - 05/08                                                 13,00
(see pg 3)                                                                                                                                                                                                                                                                                                                                             $33.00

                                                                                                                                      Equipment Charges
    Have more questions about your charges?
    Get details for usage charges at                                                                                                  Device Payment Agreement 1309106930- Payment 11 of 24                                                                                                                                                                     33.33
    www.vzw.com/mybusinessaccount.                                                                                                         Paid 333.37
                                                                                                                                           Past Due .00
                                                                                                                                           Balance (after this month's current payment) 433.29
                                                                                                                                                                                                                                                                                                                                                       $33.33

                                                                                                                                       Usage and Purchase Charges
                                                                                                                                       Voice                                                                                              Allowance                              Used                           BIiiabie                            Cost
                                                                                                                                       Shared                                                                             minutes unllmlted                                      1445                                  --                                  --
                                                                                                                                       Mobile to Mobile                                                                   minutes unllmlted                                         4                                  --                                  --
                                                                                                                                       Night/Weekend                                                                      minutes unlimlted                                        341                                 --                                  --
                                                                                                                                       Total Voice                                                                                                                                                                                                                 $.00

                                                                                                                                       Messaging                                                                                          Allowance                              Used                           BIiiabie                            Cost
                                                                                                                                       Text, Picture & Video                                                           messages unlimited                                         36                                   --                                  --
                                                                                                                                       Total Messaging

                                                                                                                                       Data                                                                                               Allowance                              Used                           BIiiabie                            Cost
                                                                                                                                       Gigabyte Usage                                                                     gigabytes           unlimited                           2.953                                 --                                  --
                                                                                                                                       Total Data                                                                                                                                                                                                                  $.00
                                                                                                                                       Total Usage and Purchase Charges                                                                                                                                                                                            $.DO

                                                                                                                                       Surcharges+
                                                                                                                                       Fed Universal Service Charge                                                                                                                                                                                                  .41
                                                                                                                                       Regulatory Charge                                                                                                                                                                                                             .17
                                                                                                                                       Administrative Charge                                                                                                                                                                                                     1.23
                                                                                                                                       Other Charges and Credits
                                                                                                                                       Trade-In Device Promo Credit                                                                 11 of 24                                                                                                      -16.66
                                                                                                                                                                                                                                                                                                                                                 -$14.85
                             Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 49 of 69
       verizon✓                                                                  Invoice Number Account Number                      Date Due Page
       !      .            :             '·-· . .    . .,.                                                . --•· •-------~··-~---·----··-· --•-.----·- .. ·•·····-       ~    --           1



       :_-·---- ·--·-···-'------~- --:.~.--------·-·· .. ·--· .._.-------- --~-~~7-7'~              --~2~~~-~-:-~°-°~ - ~~~~,~~- - ~-~ 17                                          ... ' •. i




                                                             Monthly Ch~rges, continued
                                                             Taxes, Governmental Surcharges and Fees+
                                                             NC Stats 911 Fee                                                                                            .65
..•
 I
                                                             NC Telecom Relay Sivc Surchg
                                                             NC State Telecom Sales Tax
                                                                                                                                                                         .08
                                                                                                                                                                         .72
..
,;.
                                                             NC state Sales Tax
                                                             Mecklenburg CntyTelecom Sales
                                                                                                                                                                         .09
                                                                                                                                                                             .34
...,
1:\1
N
~                                                            Mecklenburg Cnty Sales Tax                                                                                  .04


Ill
5
                                                             Mecklenburg Coty PT Sales Tax



                                                             Total Current Charges for 704-617-9493
                                                                                                                                                                     ~-~
                                                                                                                                                                    $53A1
                                                                                                                                                                         .01

                                                                                                                                                                                    j
::
D

                                                             +Percentage-based taxes, lees, arxl surchal't}es apply to charges for this Iina, incluclirMJ overage
                                                             charges, plus this line's share ol account charges.




I      1
       Summary for ~arjorie Acevedo: 704-619-3519                                                  · --·-····· --···......... ··- -.. · -.......----------· ___:._________ ____·_;


       Your Plan                                             Monthly Charges
                                                             Business Unlimited Tablet                                                  04/09 - 05/08                45.00
       Business Unlimited Tablet                                                                                                                                    $45.00
       $45.00 mon1hly charge
       $.25 per minute                                       Usage and Purchase Charges
       Unlimited Data                                        Data                                                  Allowance        Used        BIiiabie        Cost
       Unllmlted monthly gigabyte                            Gigabyte Usage                            gigabytes unllmHed           1.561          --                -
                                                             Total Data                                                                                                  $.00

           Have more questions about your charges?           Total Usage and Purchase Charges                                                                            $.00
           Get details for usage charges at
       WVNJ.v-zw.com/mybusinessaccount.                      Surcharges
                                                             Regulatory Charge                                                                                         .02
                                                             Administrative Charge                                                                                     .06
                                                                                                                                                                      $.08
                                                             Taxes, Governmental Surcharges and Fees
                                                             NC state Telecom Sales Tax                                                                                  .48
                                                             Mecklenburg Cnty Telecom Sales                                                                              .22
                                                                                                                                                                      $.70

                                                             Total current Charges tor 704-619-3519                                                                 $45.78          J
                         Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 50 of 69
verizon✓                                                                                               Invoice Number Account Number                Date Due Page

I                                                                       .                              9827728696                522919844,...00003 _04/30(19 17 of 17   - -- ·-· . · ··- ..
. - .... --··· ·---~-------· -··-- -,----- ----·-- - --·---··-·-····-·-····- ··-··--·~--·---·---~--=~"-·---··-----·--·-- ·- -~~- ---'--•-


    Need-to-Know Information

Explanation of Surcharges

Surcharges include (i) a Regulatory Charge (which helps defray
various government charges we pay including government number
administration and license fees); (ii) a Federal Universal Service
Charge (and, if applicable, a State Universal Service Charge) to
recover charges imposed on us by the government to support
universal service; and (iii) an Administrative Charge, which helps
defray certain expenses we incur, Including: charges we, or our
agents, pay local telephone companies for delivering calls from our
customers to their customers; fees and assessments on our
network facilities and services; property taxes; and the costs we
incur responding to regulatory obligations. Please note that these
are Verizon Wireless charges, not taxes, These charges, and
what's Included, are subject to change from time to time.

Bankruptcy Information

If you are or were in bankruptcy, this bill may include amounts for
pre-bankruptcy charges. You should not pay pre-bankruptcy
amounts: they are for your information only. In the event Verizon
receives notice of a bankruptcy filing, pre-bankruptcy charges will
be adjusted in future invoices. Mail bankruptcy-related
correspondence to 500 Technology Drive, Suite 550, Weldon
Spring, MO 63304.

Late Payment Information

A late payment applies for unpaid balances. The charge is the
greater of $5 or 1.5% per month, or as permitted by law. Failure to
pay bills on time may result in negative credit reporting.

FUSCChange

The Federal Universal Service Charge (FUSC) is a Verizon Wireless
charge that is subject to change each calendar quarter based on
contribution rates prescribed by the FCC. On April 1, the FUSC
decreased to 5.12% percent of assessable wireless charges, other
than separately billed interstate and internatlonal telecom charges.
The FUSC on separately billed interstate and international telecom
charges decreased to 18.80% percent. For more details, please call
1-888-684-1888.

Important Information Regarding Your Customer
Agreement

Verizon Wireless is updating parts of your Customer Agreement. In
addition to reorganizing the 'My Privacy' section, we provided
examples of disallowed damages in the 'Waivers and Limitation of
Liability' section. For Prepaid customers, we clarified what happens
when you have insufficient funds In your prepay account. Visit
www.vzw.com for the complete Customer Agreement.




               Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 51 of 69
I C.Ul"'C.N NUl1 In AIVIC.111\,A IN\,
                                                                                                                                         otlUU


 REFERENCE NO.                           DESCRIPTION                INVOICE DATE          INVOICE AMOUNT      DISCOUNT TAKEN    AMOUNT PAID

9829705333                                                                    5/8/1   ~            1,119.55                             1,119.55
9829705334                                                                    5/8/1   ~             694.78                                 694.78




     CHECK DATE                 CHECK NO.                                   PAYEE                             DISCOUNTS TAKEN   CHECK AMOUNT




                                                                                                                                                O.
                                                            ,. .
 -
 VJ--~   ··-
          IV
                             -----
                             ---,1"'1,
                                                   '   -·    ·---   ·-                                                                   ~1 814   ~~



                                                               ~         1111111111111111111
                                                                         104431                                                       10-l-:J




                      Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 52 of 69
   Verizon"                                                                                                          Invoice Number       Account Number             Date Due Page
                                                                                                                     9829705334           522919844-00003           05f.31/19 4 of 17

Overview of Lines

                                                             Usage             Surcharges    Taxes,
                                      Account                 and               and Other Governmental Third-Party
                                      Chages     Monthly    Purchase Equipment Charges aid Surcharges   Charges       Total
                                     and Credits Chages     Chages Chages        Credits    and fees fmdudes Tax)    Charges
Account Plan and Charges--+ {pg.2)       S.00    $110.00                                        S.00        S.00      $110.00




                                                             Usage             SUrchages     Taxes,
                                                              and               and OHier Governmental Third-Party                Voice
                                       Page      Mllnthly   Purchase Equlpnatt Charges and Surcharges   Charges       Total       Plan      Messaglng       Data         Voice Messaging     Data
UnesCharges                           Number    Chages      Charges Charges      Credits    and Fees (lndudes Tax)   Charges      Usage       Usage         Usage       Roaming Roaming    Roaming
704-248-9902 Allen Bennett                 5      $22.33       $2.43               $2.TT       S1.75                   $29.28      35          JO           .0926B
704-512-1046 Sheri Geraghly- lpad          6      $20.00                            $.08        s.oo                   $20.08                               .0176B
704-512-1246 Sheri Geraghty- lpad          7      $20.00                            $.08        $.00                   $20.08                              1.446GB
704-617-9493 Marjie Acevedo                7      $33.00                $33.33   - $14.85      $1.93                   $53.41     1517         29          8.467GB
704-619--3519MarjorieAcevedo               8      $45.00                            $.08        S.70                   $45.78                               .00168
864-979-TT23 Martin Borutta                9      $JS.OD                           $4.63       $3.03                   $42.66                  2
980-214--0341 Tim Hickman                 10      $40.00                           $215        $2.75                   $44.90      29          32            .7226B
980-282-8239 Marjorie Acevedo             11      $45.00                            S.08        $.70                   $45.78                               1.871GB
980-282-8277 Marjorie Acevedo             12      $45.00                            $.08        S.70                   $45.78                                .4706B
980-308--4557 Brad Welsh                  12      $33.00                $33.33     $1.81       $1.93                   $70.07     1866         446         23.066GB
980-308-4662 Chris Collins                13      $38.00                $22.91     $1.81       $1.93                   $64.65     346          125          7.409GB
980-308-46TT James Taylor                 75      $33.00                $22.91     $1.81       $1.93                   $59.65     235         2,221         3.323GB
980-939--4420 Sheri Geraghty              16      $35.00                           $4.63       $3.03                   $42.66     310          666         12.565GB

Total Current Charges                   $.DO     $554.33       $2A3    $112.48     $5.18      $20..38       $.00      $1194.78




                                     Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 53 of 69
verizon✓
i_ -~-==-~~~~-:_·_ :..~ ~-: ;:~--~:}.~-- ~~ -:_:~ ~:~ ~: -.~ >-,-___     Invoice Number Account Number                  Date Due Page
                                                                       -'_,-9829705334____ 5229198442:00093 05~19~- tof~17 .- : _____________!


Summary for Sheri Geraghty- !pad: 704-512-1246

Your Plan                                            Monthly Charges
                                                     Tablet Line Access                                                     05/09 - 06/08               20.00
The new Verizon Plan Unlimited                                                                                                                         $20.00
(see pg 3)
                                                      Usage and Purchase Charges
 Have more questions about your charges?             Data                                                Allowance       Used       Billable       Cost
 Get details for usage charges at                    Glgabyte Usage                          gigabytes    unlimited      1.446         --               --
 www.v-zw.com/mybusi nessaccount                                                                                                                         $.00
                                                     Total Data
                                                     Total Usage and Purchase Charges                                                                    $.00

                                                     Surcharges+
                                                     Regulatory Charge                                                                                    .02
                                                     Administrative Charge                                                                                .06

                                                                                                                                                         $.08 /
                                                     Total current Charges for 704-512-124c                                                            $20.08
                                                     +Percen1age-based taxes, fees, and surcharges apply to charges for this line, Including overage
                                                     charges, plus 1his llne's share of accoun1 charges.




Summary for Marjie Acevedo: 704-617-9493

Your Plan                                            Monthly Charges
                                                     Smartphone Line Access                                                 05/09 - 06/08               20.00
The new Verizon Plan Unlimited                       Total Mobile Protection - Asurlon                                      05/09 - 06/08               13.00
(see pg 3)                                                                                                                                             $33,00

                                                     Equipment Charges
 Have more questions about your charges?
 Get details tor usage charges at                    Device Payment Agreement 1309106930- Payment 12 0124                                               33.33
 www.v-zw.com/mybusi nessaccount.                         Paid 366.70
                                                          Past Due .00
                                                          Balance (after this month's current payment) 399.96
                                                                                                                                                       $33.33

                                                      Usage and Purchase Charges
                                                      Voice                                           Allowance          Used       BIiiabie           Cost
                                                      Shared                                  minutes unlimited          1517          --               --
                                                      Moblle to Mobile                        minutes unlimited           26           --               --
             Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 54 of 69
            verizon✓                                                                                                                                    Invoice Number Account Number                                                       Date Due Page
            • .•.. ,..- ·•·••· ·- •--- ·•· • -·· . •                     ,•.:.• - a- ••. ·. ·--·-·-••- ..•···- •- •-·---- -.-•·- - - ·.. ·- ·--·•··-··-·······-·· ·- ·- •-·•                                        . -·· .• • - ·-·-··------· ···- .. . ·- -- ····-··- ·--·••- 1
            !                                  . ..       l, '       ': • :· • . :·::      . •        '      •   '           '             .       •   '9829705334                       522919844-00003 05/31/19 .8 of 17                                                                                   .                        ;


                                                                                                                       Usage and Purchase Charges, continued
                                                                                                                       Voice                                                                                    Allowance                    Used                  BIiiabie                           Cost
                                                                                                                       N!ghtM'eekend                                                      mlnutos               unllm!ted                     158                        --                                  --
-..
  I
                                                                                                                       Total Voice                                                                                                                                                                               $.00

                                                                                                                       Messaging                                                               Allowance                                     Used                   BIiiabie                          Cost
N
                                                                                                                       Text, Picture & Video                                          messages unl!mlted                                        29                       --                                  --
...,....~                                                                                                              Total Messaging                                                                                                                                                                           $.00
=
.,
                                                                                                                       Data                                                                                     Allowance                    Used                   BIiiabie                          Cost
....
N
                                                                                                                       Gigabyte Usage                                                    g/gsbytes               untlmHed                    8.467                        -                                  -
....
~
a
                                                                                                                       Total Data                                                                                                                                                                                $.00
                                                                                                                       Total Usage and Purchase Charges                                                                                                                                                          $.DO

                                                                                                                       surcharges-1-
                                                                                                                       Fed Unlversal Service Charge                                                                                                                                                               .41
                                                                                                                       Regulatory Charge                                                                                                                                                                       .17
                                                                                                                       Administrative Charge                                                                                                                                                                  1.23
                                                                                                                       Other Charges and Credits
                                                                                                                       Trade-In Oevtce Promo Credit                                                   12 of24                                                                                         -16.66
                                                                                                                                                                                                                                                                                                   -$14.85
                                                                                                                       Taxes, Governmental Surcharges and Fees+
                                                                                                                       NC state 911 Fee                                                                                                                                                                           .65
                                                                                                                       NC Telecom Relay Srvc Surchg                                                                                                                                                               .08
                                                                                                                       NC State Telecom Sales Tax                                                                                                                                                                 .72
                                                                                                                       NC State Sales Tax                                                                                                                                                                         .09
                                                                                                                       Mecklenburg Cnty Telecom Sales                                                                                                                                                             .34
                                                                                                                       Mecklenburg Cnty Sales Tax                                                                                                                                                                 .04
                                                                                                                       Mecklenburg Cnty PT Sales Tax                                                                                                                                                           .01
                                                                                                                                                                                                                                                                                                             $1.93

                                                                                                                       Total Current Charges for 704-617-9493
                                                                                                                       + Percentage-based taxe9, fee 9, and surcharges apply to charges !or lhls line, Including overage
                                                                                                                                                                                                                                                                                                       $53.41           .J
                                                                                                                       charges. plus this Hne's share of account ch!lrges.




            ..... - · - -. ··~·-··· -·· .. - - - · - · - ~· --- · - - ~ ~
            .
            ·... .. .............
                                                                          .
                                                                        . - · - · - - -· - - - ·· ·· ··- -- ·--··· · · · .. .. .. . ..... . ... . ...... · - - - -- - ·- ·-

                                    .... -··- ·····--·· ... .---------..--.·-        -- ~~-••·•--·- - - .....······•··-" . -· -·--· - ·· -~·····-·-··-·····--- ·-··-~-
                                                                                                                                                                              - - -· ··---., . •. - ,._ _____   • ·- ·-- - - - · · ·· - •·• - - · - -

                                                                                                                                                                                           - -· .... ~, .... ....... ~
                                                                                                                                                                                                                     - ......,- .... -- ~---····- ...
                                                                                                                                                                                                                                                        ·-· - - . .... .- •y••· · · · ·--- - - - - - · - -   ·-     • . ••·• - · ·- -~ .
                                                                                                                                                                                                                                                                                                                                      '

                Summary for Marjorie Acevedo: 704-619-3519

            Your Plan                                                                                                 Monthly Charges
                                                                                                                       Business Unllmlted Tablet                                                                                                    05/09 - 06/08                                        45.00
            Business UnllmHed Tablet                                                                                                                                                                                                                                                                    $45.00
            $45,00 monthly charge
            $.25 per minute

                                                Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 55 of 69
verizon✓                                                                                                           Invoice Number Account Number                                       Date Oue Page
                     ·- -- --·-·-·,._•--~.., -., .... _ ___,_ .... ..,.,......
                                                       ,                     --.." ' " "'                                                                       ..           ____.. __,,,__
                                                                                            -· ·-· ·- --·· - · .. --·-· -·---- ··---------- __ _,.__ ,____ .., ......" """""''     ,          _   __________________
                                                                                                                                                                                                      .,.          ...   .   '




                  --------·---·- ___ ____ ______ ___ _----~---- ------~~~1~~3~- ---~~~~~~'.""~oo~~-- o~~~.0~~-1!._~t_1_1 _ __ _________ J

 Need-to-Know Information

Explanation of Surcharges

Surcharges include (i) a Regulatory Charge (which helps defray
various government charges we pay including government number
administration and license fees); (ii) a Federal Universal Service
Charge (and, if applicable, a State Universal Service Charge) to
recover charges Imposed on us by the government to support
universal service; and (iii) an Administrative Charge, which helps
defray certain expenses we incur, including: charges we, or our
agents, pay local telephone companies for delivering calls from our
customers to their customers; fees and assessments on our
network facilities and services; property taxes; and the costs we
incur responding to regulatory obligations. Please note that these
are Verizon Wlrel95s charges, not taxes. These charges, and
what's Included, are subject to change from time to time.

Bankruptcy Information

If you are or were in bankruptcy, this bill may include amounts for
pre-bankruptcy charges. You should not pay pre-bankruptcy
amounts; they are for your information only. In the event Verizon
receives notice of a bankruptcy filing, pre-bankruptcy charges will
be adjusted In future invoices. Mail bankruptcy-related
correspondence to 500 Technology Drive, Suite 550, Weldon
Spring, MO 63304.

Late Payment Information

A late payment applies for unpaid balances. The charge is the
greater of $5 or 1.5% per month, or as permitted by law. Failure to
pay bills on time may result in negative credit reporting.




          Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 56 of 69
1~ur~n nun an I-\Mcn11.,K 1n"'
                                                                                                                               f"L4"L


 REFERENCE NO.                   DESCRIPTION           .   INVOICE DATE         INVOICE AMOUNT      DISCOUNT TAKEN    AMOUNT PAID

9843773975                                                            12/8/ 9              698.8                                 698.81
9843773976                                                            12/8/ 9              789.71                                789.70




   CHECK DATE            CHECK NO.                                  PAYEE                           DISCOUNTS TAKEN   CHECK AMOUNT


 12/20/19               7242                   Verizon Wireless                                                                 $1 488.5


• 0      R•;V 10/16
                                                              11111111111 11111111
                                                                  104431                                                     10143   0 •




                      Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 57 of 69
               Verizon✓
 ,..• - • ™ . , "" ~              • - - ~ ~ w -• - M •- -   • • .,,.• ,, ... • • '"-• ' • -•'"• - - -    , •- • • - - - -   • ••   _ ,__ • • •••••-~•• ••~• • - • -• •     • -• •••••••" -,0-• w.•• ·••••• •w •»-,= ·.,.,.,.._,,_ . _,. • • •·"••-•-., - ~ - • -• _ _ .....,,._, _..,__, - ~ -                         •• - • ' • " •
                                                                                                                                                                                                                                                                                                                                                  Invoice Number                                                Account Number
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    . .. --·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Date Due Page
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -   - -.           -               _,,.   __..,. ,-.-,-, ,.
 r                                                                                                                                                                                                                                                                                                                                               9843n3976                                                      522919844-00003                                                                12/31/19 4 of 1a
 i ...,.._ .,.w._,,.....,_,,...,._,_._...,,.   •·•·WW<'• •----,,,,--,><,, __,,__, ,_ ..., .•,._, ....   - -- -- - - ··- - ·· -- H _ __,,,___ _ ·· •---~- ·-···           . .. , . ... ··-·· ,,....,,•••,_ , •....,,," ....... .,_,,.,._,.~-- .. ..... H • .,.• ......... .,.... ...,.• .,_, ___w_,,,_.,,, ,,.,,, •• • •,,. .....,,. ., ...,.._,,,,,,~,----~ ,,,.., ......... .. , ..... , •• . _,. ........_,,,. • .,..,.._..... ..... ,, . ......... ,,.,. ..., , , •._..... ,.. ,,.,...,..       •• • · • .,.., • •, •.• , .,,, -,, ........ , • .,~. , ,..,• ..,. ,..., - - • ·




  Overview of Lines

                                                                                                                                                                         Usage                                                   Surcharges                                 Taxes,
                                                                                                                       Account                                              and
                                                                                                                                                                          and Oltler Governmental Third-Party
                                                                                                                    Charges                   Monthly Purchase Equipment Charges and Surcharges    Charges                                                                                                                                              Total
                                                                                                                   and credits                Charges Charges Charges      credits     and Fees (Includes Tax)                                                                                                                                      Charges
      Account Plan and Charges-• (p g.2)                                                                                    S.00               $110.00                                                                                                                               $.00                                   $.00                       $110.00




                                                                                                                                                                    Usage             Surcharges      Taxes,
                                                                                                                                                                     and               and Other Governmental Third-Party                                                                                                                                                                     Voice
                                                                                                                        Page                  Monthly              Purchase Equipment Charges and · Surcharges   Charges                                                                                                                             Total                                    Plan                        Messaging                                        Data                                Voice                  Messaging                            Data
      UnesCharges                                                                                                      Number                Charges               Charges Charges      Credits      and Fees (lnclud es Tax)                                                                                                                       Charges                                  Usage                         Usage                                         Usage                             Roaming                    Roaming                             Roaming
                                  <
   704-248-9902 Allen Bennett ✓                                                                                                    5             $38.99                                                                                   $3.54                                   $2.40                                                                 $44.93                                    19                                 21                                 .081GB
   704-302-6528 Verizon Verizon                                                                                                    6             $32.00                                                                                    S.08                                    S.23                                                                 $32.31                                                                                                         1.483GB
   704-390-5084 Verizon Verizon                                                                                                    6             $32.00                                                                                    S.os                                    S.23                                                                 $32.31                                                                                                         4.782GB
   704-512-1046 Martin Borutta - lpad                                                                                              7             $20.00                                                                                    S.08                                    S.00                                                                 $20.08                                                                                                          .6226B
   704-512-1246 Robert Blac/ lpad                                                                                                  8             $20.00                                                                                    S.os                                    $.00                                                                 $20.08                                                                                                         1.682GB
   704-574-9339 ~ Liebl                                                                                                            8             $35.00                                                                                   $6.29                                   $3.15                                                                 $44.44                                 1318                                  19                                1.171GB
Cz.D4-617-9493 Marjie Aceve~                                                                                                    9                $35.00                                                   $33.33                        -$14.12                                   $2.05                                                                 $56.26                                 830                                   57                                3.311GB
   864-979-7723 Martin Boru11a✓                                                                                                10                $50.00                    $60.00                         $31.24                          $9.09                                   $6.38                                                                $156.71                                 459                                   20                                1.126GB
   980-214-0341 Tim Hickman~                                                                                                   12                $20.00                                                                                   $2.54                                   $1.84                                                                 $24.38                                  74                                    2                                 .035GB
   980-282-8277 Marjorie Acevedo                                                                                               13                $45.00                                                                                    $.08                                    $.00                                                                 $45.08
   980-308-4557 Brad Welsh                                                                                                     13                $35.00                                                   $33.33                          $2.54                                   $2.05                                                                 $72.92                                 1546                               146                                  3.980GB
   980-308-4662 Chris Collins                                                                                                  15                $40.00                                                   $22.91                          $2.54                                   $2.05                                                                 $67.50                                 751                                161                                  6.844GB
   980-308-4677 James Taylor                                                                                                   16                $35.00                                                   $22.91                          $2.54                                   $2.05                                                                 $62.50                                 108                               1,665                                 3.392GB

      Total current Charges                                                                                                 S.00               $547.99                     $60.00                     $143.72                              $15.36                             $22.43                                        S.00                       $789.50




                                                                                                                     Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 58 of 69
                                                                                     1-0        I '9595!05~      ZDD~HOO
                                                                    6    ,Kl     Z 0d lli!:161Gi!: 9~ 5ZI ZI05 ',511 VDDlll10l
 verizon✓                                                                         _                                              Invoice Number Account Number                                      Date Due Page
 l
 . ·----· ~
              •       . -·
              -- · - · - ---
                                •
                               - --
                                        .- - , _:• ·.;.-,. .,~_/'-:. ~-.- --·_' :.: ...
·r ·'. -· -.. - · \:.,·:--:··:,_·;:"-\:·/·:l.:<f···.--·'.                                 -{ f/";·•·-::: •· ·:., .   -   ~·~   ~---- ·· . .   - ,,.   -   ,_ - . , -.-:
                                                                                                                   ·,,.". 984377.3976•__•.'':5?29J98.44--:oooo3
                                      ---- -· 'e-, • • · • · - - - - -- -- ---·- ---------- - - - - - - - ----- - ·· --··----- ~ -
                                                                                                                                                                          _Y'         : -
                                                                                                                                                                     1213111~ 9ot_,s-. - -
                                                                                                                                                                                             _.,,   .. - ·•, --    • , _ . .. • -~ _ -
                                                                                                                                                                                                                              _,
                                                                                                                                         , _ .• .. ~~ ._. ______________ ........... · ·· ·-· - --- --------- --- ............J
                                                                                                                                                                                                                                         -      · -   -   ,J




                                                                                              Usage and Purchase Charges, continued
                                                                                              Data                                                                         Allowance                 Used         BIiiabie               Cost
                                                                                             Glgaby1e Usage                                                   gigabytes         unllm!tecl            1.171          --                       --
                                                                                             Total Data                                                                                                                                        $.00
                                                                                             Total Usage and Purchase Charges                                                                                                                  $.00


                                                                                             Surcharges+
                                                                                             Fed Universal Service Charge                                                                                                                      4.36
                                                                                             Regulatory Charge                                                                                                                                  ,15
                                                                                             Administrative Charge                                                                                                                             1.78
                                                                                                                                                                                                                                              $6.29
                                                                                             Taxes, Governmental Surcharges and Fees+
                                                                                             NC State 911 Fee                                                                                                                                   .65
                                                                                             NC Telecom Relay Srvc Surchg                                                                                                                       .08
                                                                                             NC State Telecom Sales Tax                                                                                                                        1.64
                                                                                             Mecklenburg Cnty Telecom Sales                                                                                                                     .78
                                                                                                                                                                                                                                              $3.15


                                                                                             Total Current Charges for 704-574-9339                                                                                                          $44.44   ✓
                                                                                             -1-Percenlage-based lai<es, fees, and surcharges apply to charges for this line, including overage
                                                                                             charges, plus this line's share of account charges.




 Summary for Marjie Acevedo: 704-617-9493

Your Plan                                                                                    Monthly Charges
                                                                                            Smartphone Line Access                                                                                          12/09 - 01/08                     20.00
The new Verizon Plan Unllmlted                                                              Total Mobile Protection - Asurlon                                                                               12/09 - 01/08                     15.00
(see pg 3)                                                                                                                                                                                                                                   $35.00

                                                                                            Equipment Charges
     Have more questions about your charges?
     Get details for usage charges at                                                       Device Payment Agreement 1309106930 - Payment 19 of 24                                                                                            33,33
     www.vM.com/mybusinessaccount.                                                               Paid 600.01
                                                                                                 Past Due .00
                                                                                                 Balance (after this month's current payment) 166.65
                                                                                                                                                                                                                                             $33.33

                                                                                             Usage and Purchase Charges
                                                                                             Voice                                                                        Allowance                  Used         BIiiabie               Cost
                                                                                             Shared                                                           minutes unlimited                       830            --                      --
                  Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21
                                                                                             Mobile to Mobile                                                 minutes unllmlted                        83  --
                                                                                                                                                                                                    Page 59 of 69
                                                                                                                                                                                                                                             --
      verizon✓                                                                                                                                                                             Invoice Number Account Number                                                                                         Date Due Page
      1·-..--· · - .. · ,.._. - . ·
      ,   •   _ _ , .,   ___ _ •   - · · ~ · - - · -·   · -·   .   .   ... _   .- _   _ , . _ ·-· -   - ~ -~ . .- - - '
                                                                                                                            ·
                                                                                                                          • •_   __   · ·
                                                                                                                                            .
                                                                                                                                            · -· ·- - ··   · "   - -
                                                                                                                                                                                           9843173976.
                                                                                                                                                                       . .. . - - - • - - - - - · -   ·   -   .   , • .., _ _ ,..,   .   . . . .. ,
                                                                                                                                                                                                                                                        sm19844.:0oooi 1m111e--1ooi 1i--
                                                                                                                                                                                                                                                      • - ·- - - - - - - - - -- --   -   · • ·• · -·· · ·   - · ··    - -,- --♦--• -
                                                                                                                                                                                                                                                                                                                 - -...                ...   ,. • • ,   . . ... .   • •• •   • •   ..   ...   -
                                                                                                                                                                                                                                                                                                                                                                                                      ·
                                                                                                                                                                                                                                                                                                                                                                                                  • -.• - -
                                                                                                                                                                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                                                                                                                                                                              -·




                                                                                                                                                  Usage and Purchase Charges, _continued
,,.
15                                                                                                                                               Voice                                        .                                                                  Allowance                                        Used         BIiiabie                 I              Cost
Ill
                                                                                                                                                 Night/Weekend                                                                                           mfnutes unlimited                                        399            --                     I

                                                                                                                                                 Messaging                                                                                                                 Allowance                              Used         BIiiabie                                Cost
                                                                                                                                                 Text, Picture & Video                                                                                messages              unlimited                              57             --                                           --
                                                                                                                                                 Total Messaging                                                                                                                                                                                                                        $.00
..
"'
                                                                                                                                                 Data                                                                                                                      Allowance                              Used         BIiiabie                                Cost
                                                                                                                                                  Gigabyte Usage                                                                                         gigabytes           unlimited                            3.311           --                                               --
                                                                                                                                                 Total Data                                                                                                                                                                                                                             $.00

                                                                                                                                                 Total Usage and Purchase Charges                                                                                                                                                                                                       $.00


                                                                                                                                                 Surcharges+
                                                                                                                                                 Fed Universal Service Charge                                                                                                                                                                                                           .61
                                                                                                                                                 Regulatory Charge                                                                                                                                                                                                                      .15
                                                                                                                                                 Administrative Charge                                                                                                                                                                                                              1.78
                                                                                                                                                 Other Charges and Credits
                                                                                                                                                 Trade-In Device Promo credit                                                                                       19 Of 24                                                                                            -16.66

                                                                                                                                                  Taxes, Governmental surcharges and Fees+
                                                                                                                                                  NC State 911 Fee                                                                                                                                                                                                                      .65
                                                                                                                                                  NC Telecom Relay srvc surchg                                                                                                                                                                                                          .08
                                                                                                                                                  NC State Telecom Sales Tax                                                                                                                                                                                                            .75
                                                                                                                                                  NC State Sales Tax                                                                                                                                                                                                                    .14
                                                                                                                                                  Mecklenburg CntyTelecom Sales                                                                                                                                                                                                         .36
                                                                                                                                                  Mecklenburg Cnty Sales Tax                                                                                                                                                                                                            .06
                                                                                                                                                  Mecklenburg Cnty PT Sales Tax
                                                                                                                                                                                                                                                                                                                                                                                   $2.05
                                                                                                                                                                                                                                                                                                                                                                                        .01
                                                                                                                                                                                                                                                                                                                                                                                                         j
                                                                                                                                                 Total Current Charges for 704-617-9493                                                                                                                                                                                  $56.26 ·
                                                                                                                                                 +Pertenlage-based taxes, fees, arxl surcharges apply lo charges for this line, Including overage
                                                                                                                                                 charges, plus this IIne'a Share ol accowrt charges. ·




                                                                 · ..~ --:~-·-~-·:·_~:.~~--~-.~~-~--·. __··::.~-~-~~~-.·.~~- ~~=~~:~~~=-:_:_~~-:~.---~~-~:~~~~ ~-·-~-. -~~ ~--~--~~ :---~~~ ~ . -·~--_-~-~ -~~~-~-:~=:-~:·~~;
      c·~=::::.::.~~=-:=~--=-~~~~-=~--~-~~--~~-~-~-~-ft·...· :..:_
          Summary for.Martin Borutta: 864-979-7723

          Your Plan                                                                                                                              Monthly Charges
                                                                                                                                                 Smartphone Line Access                                                                                                                                                   12/09- 01/08                                             20.00
      The new Verizon Plan Unllmtted                                                                                                             Unlimited Together - World                                                                                                                                               12/09 - 01/08                                            15.00
      (see pg 3)

                                           Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 60 of 69
        verizon✓                                                              Invoice Number Account Number                                          Date Due Page
                                                                               .                  .,.,:,   ~- '\' ~-i..   ~   ,: '... . -~ 't'   .                          .

                                                                              9843773976 ;,.522919844-00003 12/31/19 18 of 18
                                                                              •-.. -.,~.•·-••~- · , • +• -~ >~·h •-----•• . -- •--- •·•~•-•--· ·•• -~ - •• • --~-- · -- -~--•~•·•~---~•-N•~-•


         Need-to-Know Information

        Explanation of Surcharges
..
"'
::
N
    !   Surcharges include (i) a Regulatory Charge (which helps defray
;;:     various government charges we pay including government number
..
N-
        administration and license fees); (ii) a Federal Universal Service
        Charge (and, if applicable, a State Universal Service Charge) to
        recover charges imposed on us by the government to support
        universal service; and (iii) an Administrative Charge, which helps
        defray certain expenses we incur, including: charges we, or our
        agents, pay local telephone companies for delivering calls from our
        customers to their customers; fees and assessments on our
        network facilities and services; property taxes; and the costs we
        incur responding to regulatory obligations. Please note that these
        are Verizon Wireless charges, not taxes. These charges, and
        what's Included, are subject to change from time to time.

        Bankruptcy Information

        If you are or were in bankruptcy, this bill may include amounts for
        pre-bankruptcy charges. You should not pay pre-bankruptcy
        amounts; they are for your information only. In the event Verizon
        receives notice of a bankruptcy filing, pre-bankruptcy charges will
        be adjusted in future invoices. Mail bankruptcy-related
        correspondence to 500 Technology Drive, Suite 550, Weldon
        Spring, MO 63304.

        Late Payment Information

        A late payment applies for unpaid balances. The charge is the
        greater of $5 or 1.5% per month, or as permitted by law. Failure to
        pay bills on time may result in negative credit reporting.

        Important Account Information

        Subject to our Major Account Agreement, we are notifying you of
        upcoming changes to your Wireless Service for certain line/device
        activities starting on or after January 17, 2020.

        The changes, per device, include:

        - Up to $40 device activation or upgrade fee
        • Up to $50 device restocking fee

        If you have questions, please call 800.922.0204.




                       Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 61 of 69
                                                                      ..f.




 REFERENCE NO.              DESCRIPTION                      INVOICE DATE        INVOICE AMOUNT      DISCOUNT TAKEN    AMOUNT PAID

9845851901                                                            1/23/2 1            1,418.64                             1,418.64
9845851902                                                            1/23/2               916.79                                 916.79




   CHECK DATE         CHECK NO.                                       PAYEE                          DISCOUNTS TAKEN   CHECK AMOUNT


1/27/20           r??Q/::            \/,....~--.n \I\J:.,-.1-.--
                                                                                                                                --
                                                                                                                               ....... t IJtJ,J .--tJ



                                                       ~ 11111111111 11111111
                                                                   104431                                                    104 -13    0 .



                 Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 62 of 69
     verizon✓
       -------·--~·-------~-,..~---------- -·- ---- ----~-------·~-
                                                                                                                                                Invoice Number
                                                                                                                                       ~~----·-··-------·-----
                                                                                                                                                                            Account Number           Date Due Page

                                                                                         -- --- ----~:___________, _:__·----· . __;_______..--~            -,.~~~,-··- ~~,:~ ~------0~~!~ --~-~-~ --- ----------~ -j
 Overview of Lines

                                                                            Usage                Surcharges    Taxes,
                                                    Account                  and                 and otller Governmental Third-Party
                                                   Charges    Monthly Purchase Equipment Charges and SUrcharges   Charges                          Total
                                                  and Cledlts Charges Charges Charges      Credits    and Fees {Includes Tax)                     Charges
  Account Plan and Charges"" (pg.2)                 $645.83      sno.oo                                             $JIO           S.00           $755.83




                                                                            Usage                Sun:harges      Taxes,
                                                                             and                 and otller Governmental Third-Party                                Voice
                                                      Page      Monthly Purchase Equipment Qiarges and SUrdtarges   Charges                        Total            Plan      Messaging      Data        Voice    Messaging    Data
  Lines Charges                                     Numlla      Charges Charges Charges      Credits    and Fees {lncludesTax)                    Charges           Usage      Usage         Usage      Roaning   Roaring     Roaning_
  704-248-9902 Allen Bennett :::WC.                       5     -$23.90                              -s.n          -S.93                      (.. __ -:$25.60   I    39           6         .031GB
  704-302-6528 Brad Welsh .l.                             6       $32.00                              $.08          $.23                  r-:-__S32.31,. ,                                  .322GB
  704-390-5084 Robert Blackbum 5"'-\.tb                   7       $32.00                              S.08          S:23                  l         $32.31 !                                .436GB
  704-512- 1046 Martin Borutta - lpad A;_~                8       $20.00                              $.08          $.00                            $20.0                                  1.030GB
  704-512-1246 Robert Blackbum - lpad ~                   8       $20.00                              $.08          S.00                            $20.08                                 1.880GB
  704-574-9339 Andy Liebl A-&~                            9     -$21.45                             -$2.20        -$1.37                          -$25.02          596        23            .213GB
  704-617-9493 MarjieAcewdo
-£64-979-7723 Martin Bonrtta
                                    J_                   14
                                                         14
                                                                    $.00
                                                                -$30.64
                                                                                                      S.oo
                                                                                                    -$2.20
                                                                                                                    S.00
                                                                                                                  -$1.50
                                                                                                                                                      $.00        1226       84            3.279GB
                                                                                                                                                  -S34.34          180         1            .922GB
  980-214-0341 Tim Hickman 5\J c.
  980-282-8277 Andy Liebl ~(M...~ ,._
                                                         17     -$12.26                              -S.25         -S.59                      r   -Si:£1o~i 83                              .038GB
                                                         19       $45.00                              $.08          $.00                            $45.08                                  .026GB
  980-308-4557 Brad Welsh Sv(.                           20       $35.00                $33.33       $2.46         $2.05                        L "$!2.84_ _ . _: 2311      215            6.516GB
  980-308-4662 Chris Comns ~                             21     - $24.51                             -$.25         -S.72                        l.=$25.48 _ J 302             15           4.225GB
  980-308-4677 JamesTaytor ',\Jc....                     25       $35.00                $22.91       $2.46         $2.05                      t    .$62.42 ~~_2_66_ _--------'1,'-_399 _ _ _
                                                                                                                                                                                           3._17_2G_B_ _ _ _ _ _ _ _ _ __

  Total CUnart Cltarges                             $645.63     $216.24          S.00   $56.24       -$.35         -$.S!i          S.00           $917.21




                                               10o{p-f ~
                                                   - J Swv1ct ---
                                                              - Jf- A~


                                                   Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 63 of 69
                                        1-D    I "!>6,0gi:5£     LO 1!>00 DO
                          H   ,IQ   Z 0d IIUD~D~ ,s !il:I ~IOS !>511 YUL!l10:>
      verizon✓                                                               Invoice Number Account Number                 Date Due Page

      L_ _ _:__ :__~----:_ ----~:.-:_~~--~~-':· :,~:~,~~--,:~.:~~-~- :'. :_:~__:L~~-~~~-1002_.._5229~:ss«~oooo3 _;_01/31120 ·, _,:tor 26             _. __. ____ .J

      Detail for Andy Liebl: 704-574-9339

,..   Voice, continued
      Date    Time   Number            Rate   UsageT~e                            Oflg!natlon      Destination           Min. AJrtlrrHtChtgs lD/Dther Chrgs     Total
      12/20   8:16A 492-5628161322     Peak   PlanAJlow                           Pineville NC     Germany
                                                                                  LandlinB
      12120   9:29A 704-248-9888       Peak   PlanAllow                           Pineville NC     Charlotte NC
      12/20   9:29A 704-248-9888       Peak   PlanAllow                           Pineville NC     Charlotte NC
      12120 11:30A 864-979-7723      Peak     M2MAllow                            Pineville NC     lnC<lmlng CL           2




      Your Plan                                           Monthly Charges
      The new Verizon Plan Unlimited                      Usage and Purchase Charges
      {see pg 3)
                                                          Voice                                           Allowance           Used    BIiiabie       Cost
                                                          Shared                                  mfnutes unllmlted           1226       --            --
       Have more questions about your charges?
                                                          Mob!!e to Mobile                        minutes unlimited           203        --            --
       Get details for usage charges at                   Night/Weekend                           minutes unlimited           575        --            --
       www.vzw.com/mybusinessaccount.                     Total Voice                                                                                    $.00

                                                          Messaging                                       Allowance           Used    BIiiabie       Cost
                                                          Text, Picture & Video                  messages unllmited            84        --            --
                                                          Total Messaging                                                                                $.00

                                                          Data                                               Aflowance        Used    BIiiabie       Cost
                                                          Glgaby!e Usage                          gigabytes unllmtted         3.279      --            --
                                                          Total Data                                                                                     $.00
                                                          Total Usage and Purchase Charges                                                               $.00


                                                          Total Current Charges for 704-617-9493                                                        $.00




      Summary for Martin Borutta: 864-979-7723

      Your Plan                                           Monthly Charges
                                                          Smartphone Line Access Refund                                         12/21 - 01/08        -12.26
      The new Verizon Plan Unlimited                        $20.00 per month/ 19 days refunded
      (see pg 3)                                          Un!fmited Together -World Refund                                      12/21 -01/08          -9.19
                                                            $15.00 per month/ 19 days refunded

                       Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 64 of 69
verizon✓                                                               Invoice Number Account Number         Date Due Page
! · _':_.__: : ' .-: ._,:_,.· .,-;,,.'___:--.c- . ',''~ };i•:;,.~ > ·'' :·98:4585H~02,__:5229}00.44~_6oo(j3 __ 0·1~112026}f._2- 6 ·.. ····--··· ..1
 Need-to-Know Information

Explanation of Surcharges

Surcharges include (i) a Regulatory Charge (whlch helps defray
various government charges we pay including government number
administration and license fees); (ii) a Federal Universal Service
Charge (and, if applicable, a State Universal Service Charge) to
recover charges Imposed on us by the government to support
universal service; and (iii) an Administrative Charge, whlch helps
defray certain expenses we Incur, including: charges we, or our
agents, pay local telephone companies for delivering calls from our
customers to their customers; fees and assessments on our
network facilities and services; property ta,ces; and the costs we
incur responding to regulatory obligations. Please note that these
are Verizon Wireless charges, not taxes. These charges, and
what's Included, are subject to change from time to time.

Bankruptcy Information

If you are or were In bankruptcy, this bill may include amounts for
pre-bankruptcy charges. You should not pay pre-bankruptcy
amounts; they are for your information only. In the event Verizon
receives notice of a bankruptcy filing, pre-bankruptcy charges will


m
be adjusted in future invoices. Mail bankruptcy-related
correspondence to 500 Technology Drive, Suite 550, Weldon
Spring, MO 63304.

Late Payment Information

A late payment applies for unpaid balances. The charge is the
greater of $5 or 1.5% per month, or as permitted by law. Failure to
pay bills on time may result in negative credit reporting.

FUSCChange

The Federal Universal Service Charge (FUSC) is a Verizon Wireless
charge that Is subject to change each calendar quarter based on
contribution rates prescribed by the FCC. On January 1, the FUSC
decreased to 6.15% percent of assessable wireless charges, other
than separately billed interstate and international telecom charges.
The FUSC on separately billed Interstate and international telecom
charges decreased to 21.2% percent. For more details, please call
1-888-684-1888.

Credit Adjustment

Due to a system error you were billed an incorrect amount for your
device protection In July 2019. Our records indicate you are due a
credit that will be applied to your account.




                Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 65 of 69
    TEUPEN NORTH AMERICA INC
                                                                                                                                    7357

     REFERENCE NO.                           DESCRIPTION       INVOICE DATE         INVOICE AMOUNT      DISCOUNT TAKEN    AMOUNT PAID


    522919844-000                                                         2/13/20              398.19                                   398.19
    -·---~
    522
    .. 919844-000                                                         2/13/2D              426.33                                  426.33




           CHECK DATE                    CHECK NO.                       PAYEE                          DISCOUNTS TAKEN   CHECK AMOUNT


    ,..,,.,.""   ·--                   ----
                                        ..              , .,
                                                      'u--,  ... . ..                                                                        -        ~-
                                                                                                                                                      . ,
                                    Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 66 of 69
•        ()            P c.-.~••n
                                                            [l'j 1111111111111111111
                                                                 1f'IJ'IA"'.t1                                                  1n.1.-, -~       ()    •
        ·verizon✓                                                                                                                            Invoice Number       Account Number           Date Due Page
  ___________
r--·-··------------·---- .- -··-·- ·---~-·--. -·-·--- - . --··--··------ .- ----
[..
                                                                                                                                      ------ - - - - -
                                                                                                                                             9847921789           522919844-00003
                                                                                                                                                                                           --------------·
                                                                                                                                                                                           02/29/20 4 of 16

Overview of Lines

                                                                             Usage             Surcharges    Taxes,
                                                          Account             and               and other Governmental Third-Party
                                                         Charges    Monthly Purchase Equipment Charges and Surcharges    Charges              Total
                                                        and Credits Charges Charges Charges      Credits    and Fees (In eludes Tax)         Charges
      AccountPlan and Charges.. (pg.2)                   $133.32        $110.00                                         $.00        $.00      $243.32




                                                                                     Usage             Surdlarges    Taxes,
                                                                                      and               and other Governmental Third-Party                Voice
                                                           Page         Monthly     Purchase Equipment Charges and Surcharges   Charges       Total       Plan      Messaging       Data        VDice   Messaging    Data
      UnesCharges                                         Nunjier       Chartles    Charges Charges      Credits    and fees rmdudes Tax)    Charges      Usage       Usage        Usage      Roaming   Roaming     Roaming
      704-302-6528 Brad Welsh                                    5        $32.00                            $.08        S.23                   $32.31
      704-390-5084 Robert Blackbum                               6        $32.00                            $.08        $.23                   $32.31
      704-512- 1046 Martin Borutta- lpad                         6        $20.00                            $.08        s.oo                   $20.08
      704-512-1246 Robert Blackbum - lpad                        7        $20.00                            $,08        $.00                   $20.08
      704-617- 9493 Marjie.Acewdo                                7          $.00                            $.00        s.oo                     $.00
      980-282-82TT Arlfy Liebl                                   7       $45.00                             $.08       $.00                    $45.08                              .1996B
      980-308-4557 Brad Welsh                                    8      -$24.84                            -$.29      -S.83                   -$25.96     611          66          1.521GB
      980-308-46n James Taylor                                  14       $35.00                   $22.91   $2.46      $2.05                    $62.42     239          235         1.945GB

      Total current Charges                              $133.32        $269.16            $.00   $22.91   $2.57       $1.68        $.00      $429.84




                                                       Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 67 of 69
                                           t•G      T"VS:9111.o;<;E    n~EOHD
                              II   ~   Z 9d 112:0DZU; 9E 'il:I Z ID'i !7'ill IIOllll1o:>
verizon✓                                                                                                                   Invoice Number Account Number                            Date Due Page
f . ;      -   ..   .    .       .   • ~-   .(.   .· -. ... ,...._-_,_ ·. . ··J:   :, ·'.·-- ' . _-        ... '   ·, ..   '    ~    '   ' .•         ;             .•       .                                     - . '.,-   '            .
le...               .·       ': \ .:\:<.":cc_::·(;1.t'?:,/,:{,?:::-': ·--•••-•
L -~- - --'- --------- -•-----• · --- -~-•-••-••-•-•....._ ·-___.__ .~-----•-•
                                                                              ·:> •·-•-..,:..----~w--.
                                                                         .. .-'-•·'  ~ .17~2.1789 ...·.· 5?2919-844-00003 02/29/20 7of,1_6 .··
                                                                                                             .
                                                                                                                                                                    l
                                                                                                                                         •----- ••--- -•-•- - -- •-•J
                                                                                                                                                    .......,A_,._        '       ,.YH•- -~•• • • - ••••-•••- - •-.........




Summary for Robert Blackburn - lpad: 704-512-1246

Your Plan                                                                                             Monthly Charges
                                                                                                  Tablet line Access                                                                        02/09 - 03/08                          20.00
The new Verizon Plan Unllmlted                                                                                                                                                                                                    $20.00
(see pg 3)

                                                                                                      Surcharges+
 Have more questions about your charges?                                                              Regulatory Charge                                                                                                              .02
 Get details for usage charges at                                                                     Administrative Charge                                                                                                          .06
 www.vNJ.com/mybusinessaccount.                                                                                                                                                                                                     $.08

                                                                                                      Total Current Charges for 704-512-1246                                                                                      $20.08
                                                                                                      +Percentage-based 1axes, fees, and surcharges apply to charges for this line, Including overage
                                                                                                      charges, plus this line's share of account charges.




Summary for Marjie Acevedo: 704-617-9493

Your Plan

 Have more questions about your charges?
 Get details for usage charges at
 www.v'lW.com/mybusinessaccount.




Summary for Andy Liebl: 980-282-8277

Your Plan                                                                                             Monthly Charges
                                                                                                      Business Unlimited Tablet                                                             02/09 - 03/08                          45.00
Business Unllmlted Tablet                                                                                                                                                                                                         $45.00
$45.00 monthly charge
$.25 per minute

Unlimited Data
Unlimlted monthly gigabyte
               Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 68 of 69
                                                                                                                                                                                                                                                           ■



      verizon✓                                                                                                                                 Invoice Number Account Number                                              Date Due Page
      I                               .   . --        . ..,,: ..... . .-.~.• ....·, .1   . : ·- _, ..,.,..   _-! ..-,., •   •.:.:;. -:1::.· ·: ·, '.,.,.-, . . , . .   ..,., - - : - .   .   ,   ,.   , -.   .   -   --        . -   .   • -   • .   - :
      [• -----~-M--•~
                · ··- - - - -. -' ·--- -,.... •N. •--~-~---
                                                   · \:··,·      · :.?··,·,:~'!·< (;:•,;,,y;," ·::· ;v•~· ,9847921789: . 522919844~00003 . 02/29/20 16 of 16                                                               · ;. •.        !
                                                            ·- --- ~-+•- ---- - ·..--.--. .____..,........ _,______ _________,__,h_______ ____· · - ---~·---·-·- --~---•~---- -- -~------- . -~---- -·-· -- ·· -- . - -- _________ _._ __ .l


          Need-to-Know Information
0


      Explanation of Surcharges
      Surcharges include (I) a Regulatory Charge (which helps defray
      various government charges we pay including government number
      administration and license fees); (ii) a Federal Universal Service
      Charge (and, if applicable, a State Universal Service Charge) to
      recover charges imposed on us by the government to support
      universal service; and (iii) an Adm)nistrative Charge, which helps
      defray certain expenses we incur, including: charges we, or our
      agents, pay local telephone companies for delivering calls from our
      customers to their customers; fees and assessments on our
      network facilities and services; property taxes; and the costs we
      incur responding to regulatory obligations. Please note that these
      are Verizon Wire less charges, not taxes. Thesa charges, and
      what's Included, are subject to change from time to time.

      Bankruptcy Information
      If you are or were in bankruptcy, this bill may include amounts for
      pre-bankruptcy charges. You should not pay pre-bankruptcy
      amounts; they are for your information only. In the event Verizon
      receives notice of a bankruptcy filing, pre-bankruptcy charges will
      be adjusted in future invoices. Mail bankruptcy-related
      correspondence to 500 Technology Drive, Suite 550, Weldon
      Spring, MO 63304.

~ Lale Payment Information
t' A late payment applies for unpaid balances. The charge is the
·  greater of $5 or 1.5% per month, or as permitted by law. Failure to
   pay bills on time may result in negative credit reporting.

      Device Payment Final Payment

      We have received the final payment for certain Device Payment
      Agreement(s). Please log into sso.verizonenterprise.com and
      navigate to the View Statement in the Billing Section for more
      details. If your final payment is insufficient or rejected, you w!II be
      billed for the total remaining balance on a subsequent bill.




                               Case 3:20-cv-00518-FDW-DSC Document 16-2 Filed 01/04/21 Page 69 of 69
